ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_09_FR.txt.                                                                              294



                        OPINION INDIVIDUELLE
                       DE M. LE JUGE ROBINSON

[Traduction]

   Droit à l’autodétermination en droit international coutumier — Importance des
résolutions de l’Assemblée générale adoptées avant 1960 dans le développement du
droit à l’autodétermination en tant que règle de droit international coutumier —
Rôle de la déclaration sur l’octroi de l’indépendance aux pays et aux peuples
coloniaux (résolution 1514 (XV)) dans le développement du droit à
l’autodétermination en tant que règle de droit international coutumier — Le
présumé consentement au détachement de l’archipel des Chagos était-il l’expression
libre et authentique de la volonté de la population de Maurice, y compris des
Chagossiens ? — Droit à l’autodétermination en tant que norme du jus cogens —
Nécessité de trouver une solution pour remédier au sort des Chagossiens.

   1. J’ai voté en faveur de toutes les conclusions du dispositif de l’avis de
la Cour. La présente opinion individuelle vise à traiter de questions qui
n’ont pas été examinées dans l’avis consultatif de la Cour ou sur lesquelles
la Cour n’a pas, à mon avis, assez insisté ou qu’elle n’a pas suﬃsamment
clariﬁées ou développées.
   2. La première partie sera consacrée à une analyse des résolutions de
l’Assemblée générale pour la période de 1950 à 1957 et de la déclaration
sur l’octroi de l’indépendance aux pays et aux peuples coloniaux (ci-après
dénommée la « résolution 1514 ») en vue de démontrer les incidences
qu’elles ont eues sur le développement du droit à l’autodétermination en
tant que règle de droit international coutumier. La deuxième partie trai-
tera du caractère de « norme du jus cogens » reconnu au droit à l’auto-
détermination. La troisième partie examinera la question du « consentement »
de Maurice au détachement en tenant compte de l’exigence selon
laquelle la décolonisation doit être l’expression libre et authentique de la
volonté de la population concernée. La quatrième partie sera consacrée à
la situation des Chagossiens.

                                Introduction

3. La présente procédure donne un aperçu des rouages classiques d’un
système politique et économique — le colonialisme européen — qui a
laissé dans son sillage plus de morts, de blessés, de souﬀrances et d’injus-
tices que toute autre idéologie dans l’histoire de l’humanité. Mais la
dignité fondamentale de l’être humain a ressurgi et s’est manifestée par
l’épanouissement et la maturation d’un droit fondé sur le respect de la
valeur et de la dignité inhérentes à la personne humaine. Ce droit à l’auto-
détermination et à l’indépendance a permis d’aﬀranchir plus du tiers de la
population mondiale du joug que le colonialisme faisait peser sur presque
tous les continents.

                                                                              203

               séparation des chagos (op. ind. robinson)                 295

                           Première partie
      résolutions adoptées par l’Assemblée générale au cours
           de la période de 1950 à 1957 et résolution 1514


              Résolutions adoptées par l’Assemblée générale
                 au cours de la période de 1950 à 1957
   4. Entre 1950 et 1957, l’Assemblée générale s’est penchée à plusieurs
reprises sur la question du droit à l’autodétermination. L’avis consultatif
n’a pas suﬃsamment traité de l’importance de ces résolutions et de leur
contribution au développement du droit à l’autodétermination en tant
que règle de droit international coutumier.
   5. Un des aspects importants de l’historique de l’évolution du droit à
l’autodétermination en tant que règle de droit international coutumier est
le fait que les Nations Unies l’ont toujours clairement considéré comme
un droit fondamental de l’homme. Ainsi, la première série de résolutions
adoptées par les Nations Unies sur ce sujet concernait l’inclusion d’un
article sur le droit à l’autodétermination dans les projets de Pactes inter-
nationaux relatifs aux droits de l’homme. L’importance de cette approche
réside dans le fait que ce droit repose sur les mêmes fondements que tous
les autres droits fondamentaux de l’homme, à savoir le respect de la
dignité et de la valeur inhérentes à la personne humaine.
   6. La résolution 421 (V) de 1950 invitait la Commission des droits de
l’homme à « étudier les voies et moyens de garantir aux peuples et aux
nations le droit de disposer d’eux-mêmes ». La section D de la résolution,
qui était expressément consacrée à cette étude, a été adoptée par 30 voix
contre 9, avec 13 abstentions.
   7. Dans le préambule de la résolution 545 (VI) de 1952, l’Assemblée
générale reconnaissait que le droit des peuples et des nations à disposer
d’eux-mêmes était un droit fondamental de l’homme et décidait de faire
ﬁgurer dans les projets de Pactes internationaux relatifs aux droits de
l’homme un article sur ce droit rédigé dans les termes suivants : « Tous les
peuples ont le droit de disposer d’eux-mêmes. » Le préambule a été adopté
par 41 voix contre 7, avec 2 abstentions. L’article à insérer dans le futur
Pacte a été adopté par 36 voix contre 11, avec 12 abstentions.
   8. En 1952, lors de sa septième session, l’Assemblée générale a adopté
la résolution 637 A (VII), qui déclarait dans son préambule que le droit
des peuples et des nations à disposer d’eux-mêmes était « une condition
préalable de la jouissance de tous les droits fondamentaux de l’homme ».
Elle exhortait les Etats Membres à « reconnaître et favoriser la réalisation,
en ce qui concerne les populations des territoires non autonomes et des
Territoires sous tutelle placés sous leur administration, du droit des
peuples à disposer d’eux-mêmes ». Elle aﬃrmait également que la volonté
librement exprimée des populations devait être « déterminée par voie de
plébiscite ou d’autres moyens démocratiques reconnus, de préférence sous
l’égide des Nations Unies ». La résolution 637 A (VII) a été adoptée par

                                                                         204

                 séparation des chagos (op. ind. robinson)                           296

40 voix contre 14, avec 6 abstentions. De plus, dans sa résolution 637 C
(VII), l’Assemblée a invité la Commission des droits de l’homme à prépa-
rer des recommandations concernant le respect international du droit des
peuples à disposer d’eux-mêmes. La résolution 637 C (VII) a été adoptée
par 42 voix contre 7, avec 8 abstentions.
   9. En 1953, l’Assemblée générale a adopté la résolution 738 (VIII),
dans laquelle elle a « invit[é] la Commission des droits de l’homme à
formuler des recommandations concernant le respect, sur le plan inter-
national, du droit des peuples et des nations à disposer d’eux-
mêmes ». La résolution a été adoptée par 43 voix contre 9, avec 5 absten-
tions.
   10. En 1954, dans la résolution 837 (IX), l’Assemblée générale a fait
monter d’un cran la pression exercée sur la Commission des droits de
l’homme en lui demandant « d’achever l’élaboration de ses recommanda-
tions touchant le respect, sur le plan international, du droit des peuples et
des nations à disposer d’eux-mêmes, y compris des recommandations
concernant leur souveraineté permanente sur leurs richesses et leurs res-
sources naturelles ». Cette résolution a été adoptée par 41 voix contre 11,
avec 3 abstentions.
   11. Fait notable, dès 1955, le Secrétariat des Nations Unies disait ceci :
l’Assemblée générale « a déjà reconnu le droit des peuples et des nations à
disposer d’eux-mêmes ; il y a donc lieu maintenant de rédiger un article
pertinent par lequel les Etats s’imposeraient l’obligation solennelle de
favoriser et de respecter l’exercice de ce droit » 1.

   12. En 1955, la Troisième Commission de l’Assemblée générale a
adopté une disposition dont le libellé devait être repris dans les deux pro-
jets de Pactes internationaux relatifs aux droits de l’homme et qui recon-
naissait que « tous les peuples [avaient] le droit de disposer d’eux-mêmes ».
Il convient de signaler ici une diﬀérence entre la version anglaise de cette
disposition (« All peoples have the right of self-determination » et sa ver-
sion antérieure contenue dans la résolution 545 (VI) de 1952 (« All peoples
shall have the right to self-determination ») 2. Il ressort du texte de la réso-
lution de 1955 que celle-ci est déclaratoire d’un droit existant. Cette dis-
position précisait par ailleurs que tous « les Etats, y compris ceux qui sont
chargés de l’administration de territoires non autonomes, … [étaient]
tenus de contribuer à assurer l’exercice de ce droit ». Les comptes rendus
oﬃciels de la Troisième Commission révèlent des diﬀérences marquées
dans la position des Etats qui appuyaient le droit à la libre disposition et
son insertion dans les deux projets de Pactes internationaux relatifs aux
droits de l’homme, et ceux, en particulier les puissances coloniales, qui
s’opposaient à cette idée.
   1 Nations Unies, Assemblée générale, dixième session : « Commentaire sur les projets
de pactes internationaux relatifs aux droits de l’homme », doc. A/2929 (1er juillet 1955),
chap. IV, p. 43, par. 4.
   2 Nations Unies, Assemblée générale, « Rapport de la Troisième Commission, projets

de pactes internationaux relatifs aux droits de l’homme », doc. A/3077 (8 décembre 1955).

                                                                                     205

               séparation des chagos (op. ind. robinson)                297

   13. La résolution la plus importante adoptée au cours de cette période,
et certainement celle qui a récolté le plus grand nombre d’appuis, est sans
doute la résolution 1188 (XII) du 11 décembre 1957. Par cette résolution,
adoptée par 65 voix contre zéro avec 13 abstentions, l’Assemblée générale
réaﬃrmait que : « les Etats Membres, dans leurs relations mutuelles,
[devaient avoir] dûment égard au droit des peuples à disposer d’eux-
mêmes ».
   14. Ainsi, entre 1950 et 1957, l’Assemblée générale a adopté huit réso-
lutions sur le droit des peuples et des nations à l’autodétermination et à
l’indépendance. Chaque résolution a été adoptée à la majorité des voix
des membres de l’Organisation des Nations Unies. Les archives révèlent,
sauf pour une année, une tendance à la hausse des voix favorables aux
résolutions. D’une manière générale, les résolutions appellent les Etats à
respecter et à mettre en œuvre le droit à l’autodétermination, notamment
par l’inclusion d’un article sur ce droit dans les deux projets de Pactes
internationaux relatifs aux droits de l’homme. La période de sept ans qui
s’est écoulée entre 1950 et 1957 s’est terminée par l’adoption d’une réso-
lution, sans vote négatif, appelant les Etats à respecter le droit à l’auto-
détermination.
   15. On peut constater à la lecture des résolutions une volonté ferme de
l’Assemblée générale de proclamer l’existence du droit à l’autodétermina-
tion et de s’assurer que les puissances coloniales prennent conscience de
leur obligation de respecter ce droit. Un aspect intéressant des débats qui
ont été tenus au cours de cette période de sept ans est le fait qu’on a
reconnu que le droit à l’autodétermination était un droit de l’homme et
que l’on ne pouvait en faire l’économie si l’on voulait garantir la pleine
jouissance de tous les droits de l’homme. Parallèlement, les Etats qui agis-
saient en faveur du droit à l’autodétermination, sans doute inspirés par le
principe fondamental énoncé à l’article premier, paragraphe 2, de la
Charte des Nations Unies, ont vu un lien étroit entre l’autodétermination
des peuples et l’établissement de relations amicales entre nations. Cet
article, de même que l’article 55 de la Charte, montre que celle-ci considé-
rait que le développement de relations amicales entre tous les pays repo-
sait entre autres sur l’autodétermination.
   16. L’Assemblée générale n’a cessé d’accorder une grande importance
au renforcement du droit à l’autodétermination. Les résolutions adoptées
au cours de cette période de sept ans ont redonné conﬁance aux peuples
qui étaient sous domination coloniale. Entre 1957 et 1960, et avant
l’adoption de la résolution 1514 le 20 décembre 1960, 18 pays sous domi-
nation coloniale ont accédé à l’indépendance.
   17. Il est permis d’aﬃrmer que l’analyse de la multitude de résolutions
adoptées par l’Assemblée générale au cours de la période de sept ans qui
s’est écoulée entre 1950 et 1957 montre que la pratique des Etats et l’opi-
nio juris se sont conjugués pour faire du droit à l’autodétermination une
règle de droit international en 1957 et que, par conséquent, lorsque ces
18 pays — tous africains sauf un — ont acquis leur indépendance, ils l’ont
obtenue en vertu du droit international en vigueur à l’époque. Prenant la

                                                                        206

                séparation des chagos (op. ind. robinson)                       298

parole devant le Parlement sud-africain en février 1960, le premier
ministre britannique, sir Harold MacMillan, déclarait ce qui suit au sujet
de la montée de l’indépendance africaine : « Le vent du changement souﬄe
sur tout le continent. Que cela nous plaise ou non, cette prise de conscience
nationale est un fait politique que nous devons accepter comme tel et
notre politique nationale doit en tenir compte. » 3 Sir Harold, dans ce dis-
cours célèbre, prédisait avec justesse que ce mouvement vers l’indépen-
dance qui ne cessait de prendre de l’ampleur — en partie sans doute en
raison des travaux de l’Assemblée générale — allait conduire à l’indépen-
dance de dizaines de pays africains. Seulement en septembre 1960, 15 pays
sont devenus indépendants.

      Résolution 1514 (XV) : Déclaration sur l’octroi de l’indépendance
                     aux pays et aux peuples coloniaux
   18. Le droit à l’autodétermination, dont les balbutiements remontent
au Pacte de la Ligue des Nations, et qui a connu un développement
constant de 1945 à 1950, a fait l’objet d’une croissance rapide de 1950 à
1957, pour atteindre son apogée avec l’adoption de la résolution historique
1514 du 20 décembre 1960 4. La résolution 1514 et la résolution 2625 de
1970, déclaration relative aux principes du droit international touchant
les relations amicales et la coopération entre les Etats, conformément à la
Charte des Nations Unies (ci-après dénommée la « déclaration sur les
relations amicales »), ﬁgurent parmi les plus grandes réalisations des
Nations Unies, et leur adoption à un stade aussi précoce de la vie des
Nations Unies montre une sensibilité admirable de cette organisation aux
questions mondiales concernant l’égalité, la justice, le développement et la
paix. Elles reﬂètent toutes les deux le droit international coutumier.
Aujourd’hui, l’Organisation des Nations Unies compte 193 membres,
dont la moitié environ peuvent établir avec certitude que leur indépen-
dance découle des droits et obligations consacrés par la résolution 1514.
   19. Je vais maintenant formuler quelques brèves observations au sujet
de la résolution 1514.

Préambule
  20. Dans le tout dernier alinéa du préambule, peut-être le plus impor-
tant, l’Assemblée générale « [p]roclame solennellement la nécessité de
mettre rapidement et inconditionnellement ﬁn au colonialisme sous toutes
ses formes et dans toutes ses manifestations ». Le colonialisme européen,
qui existait depuis plus de 400 ans, s’était traduit par des inégalités, la
privation de la liberté, des souﬀrances humaines indicibles, des pertes
  3  Souvenir de la visite de M. Harold MacMillan, premier ministre du Royaume-Uni
aux chambres du Parlement, Le Cap, le mercredi 3 février 1960, p. 5-14 (avec vote de
remerciements de Verwoerd, p. 15-17) (Le Cap, Cape Times, 1960).
   4 Résolution 1514 (XV), déclaration sur l’octroi de l’indépendance aux pays et aux

peuples coloniaux (adoptée le 14 décembre 1960).

                                                                                 207

                  séparation des chagos (op. ind. robinson)                             299

incommensurables en vies humaines et, de manière générale, des viola-
tions ﬂagrantes des droits fondamentaux en Afrique, en Asie, en Amé-
rique et aux Caraïbes. Ce préambule indique clairement que l’Organisation
des Nations Unies était résolue à exiger que le colonialisme en tant que
système politique et économique prenne ﬁn le plus rapidement possible.
   21. Voici quelques brèves observations au sujet du dispositif de la réso-
lution 1514 :

Paragraphe 1
         « La sujétion des peuples à une subjugation, à une domination et à
       une exploitation étrangères constitue un déni des droits fondamen-
       taux de l’homme, est contraire à la Charte des Nations Unies et com-
       promet la cause de la paix et de la coopération mondiales. »
   22. En 1955, 29 pays d’Afrique et d’Asie se sont réunis à Bandung, en
Indonésie, pour discuter du colonialisme occidental et d’autres questions
connexes. Le paragraphe 1 de la résolution 1514 reprend textuellement le
paragraphe 1 b) du communiqué ﬁnal de cette conférence 5.
   23. Peu d’attention a été accordée à ce paragraphe, rédigé en faveur des
peuples dépendants. A l’audience, un seul participant s’est exprimé à ce
sujet. Ce paragraphe revêt toutefois selon moi une importance capitale
pour comprendre l’objet de la résolution 1514. La subjugation, la domina-
tion et l’exploitation étrangères sont les caractéristiques classiques du colo-
nialisme. Dans ce paragraphe, la résolution 1514 résume bien les horreurs
du colonialisme. L’exploitation est l’épicentre du colonialisme. Le colonia-
lisme était un système de gouvernance politique et économique par l’ex-
ploitation systématique des populations locales ; jumelé à l’esclavage des
personnes d’ascendance africaine, comme à Maurice pendant plus d’une
centaine d’années, et en Amérique du Nord, du Sud et dans les Caraïbes
durant des siècles, son côté sombre était révélé au grand jour. En 1753, la
Jamaïque était la colonie la plus prospère de la Grande-Bretagne. Le
Jamaïcain blanc moyen était 52,3 fois plus riche que la personne blanche
moyenne en Angleterre et au pays de Galles 6. Cette apparente disparité
s’expliquait par l’exploitation sauvage des populations locales au moyen
de l’esclavage, béquille économique du colonialisme.

   5  Communiqué ﬁnal de la conférence Asie-Afrique de Bandung (24 avril 1955).
   6  Trevor Burnard, Mastery, Tyranny and Desire: Thomas Thistlewood and His Slaves
in the Anglo-Jamaican World, University of North Carolina Press (2004), p. 15, p. 104.
Thomas Thistlewood était un Anglais venu en Jamaïque pour faire fortune. Après avoir
travaillé dans plusieurs plantations de canne à sucre, il avait ﬁni par en acquérir une. Il
tenait un journal dans lequel il avait consigné ses activités quotidiennes pendant toute sa
vie en Jamaïque. Son châtiment préféré pour punir un esclave qui tentait de s’enfuir était de
contraindre un autre esclave à déféquer dans la bouche du fugueur, qui était ensuite bâil-
lonné pendant quatre ou cinq heures. Un exemple de ce que l’on entend par subjugation
et domination étrangères, tolérées et légitimées par les systèmes politiques, économiques
et juridiques établis par le colonialisme. Voir également Douglas Hall, Miserable Slavery :
Thomas Thistlewood in Jamaica, 1750-86, University of the West Indies Press, 1999.

                                                                                        208

               séparation des chagos (op. ind. robinson)                  300

   24. Le paragraphe 1 permet de comprendre la raison d’être de la réso-
lution 1514, qui doit être interprétée dans ce contexte. Trois des caracté-
ristiques de la sujétion des peuples à une subjugation, une domination et
une exploitation étrangères y sont mentionnées. Il est dit tout d’abord que
la sujétion constitue un déni des droits fondamentaux de l’homme. La
sujétion est donc un déni des droits existants en droit international coutu-
mier, dont certains ont un caractère impératif. Ce paragraphe souligne le
lien qui existe entre le droit à la libre détermination et la jouissance des
droits de l’homme, lien sur lequel insistaient également les résolutions
adoptées au cours de la période de sept ans écoulée entre 1950 et 1957. Le
colonialisme, envisagé sous l’angle de la résolution 1514, constitue une
violation du droit international coutumier. Deuxièmement, la sujétion
des peuples à une subjugation, une domination et une exploitation étran-
gères est contraire à la Charte et plus particulièrement aux buts et aux
principes de la Charte. Troisièmement, elle constitue un obstacle à la pro-
motion de la paix et de la coopération dans le monde. Là encore, les
principes énoncés à l’article premier de la Charte concernent le maintien
de la paix et la réalisation de la coopération internationale. En résumé, il
est dit dans ce paragraphe que le colonialisme est contraire au droit
international.
   25. Selon ce qu’envisage la résolution 1514, les trois caractéristiques
classiques du colonialisme — la subjugation, la domination et l’exploita-
tion étrangères — doivent être éliminées par l’exercice du droit à l’auto-
détermination.

Paragraphe 2
       « Tous les peuples ont le droit de libre détermination ; en vertu de
    ce droit, ils déterminent librement leur statut politique et assurent
    librement leur développement économique, social et culturel. »
   26. Aussi important que soit le paragraphe 1, le paragraphe 2 est le
pilier central sur lequel repose l’ensemble de la résolution. C’est lui qui
donne un sens à tous les autres paragraphes. En particulier, les torts men-
tionnés au paragraphe 1 doivent être redressés par l’exercice du droit de
libre détermination, proclamé et déﬁni par ce paragraphe, qui aurait pu
facilement venir en premier lieu.
   27. Ce paragraphe s’applique en faveur des peuples dépendants et doit
être interprété à la lumière des diverses résolutions de l’Assemblée géné-
rale qui ont incité la Commission des droits de l’homme à insérer dans les
deux projets de Pactes internationaux relatifs aux droits de l’homme une
disposition sur le droit à la libre détermination. Le libellé de la version
anglaise de ce paragraphe est semblable à celui recommandé par la Troi-
sième Commission à l’Assemblée générale en 1955 et diﬀère de celui de la
version anglaise de la résolution de 1952, qui disposait : « All peoples shall
have the right to self-determination. » Le paragraphe 2 est déclaratoire
d’un droit existant. Une caractéristique importante de ce paragraphe est

                                                                          209

               séparation des chagos (op. ind. robinson)                301

le fait qu’il précise ce qu’il faut entendre par « libre détermination » :
la libre détermination s’exprime par la liberté des peuples de choisir
leur statut politique. Il établit par conséquent la norme au regard de
laquelle la transition du statut colonial à l’indépendance doit être mesu-
rée. Pour être légale, la libre détermination doit être entièrement conforme
à l’expression libre et authentique de la volonté des peuples quant à leur
statut politique.

Paragraphe 3
      « Le manque de préparation dans les domaines politique, écono-
    mique ou social ou dans celui de l’enseignement ne doit jamais être
    pris comme prétexte pour retarder l’indépendance. »
   28. Ce paragraphe énonce clairement que le manque de préparation ne
doit pas être invoqué comme prétexte pour retarder l’exercice du droit de
libre détermination, qui se manifeste par le droit de tous les peuples de
déterminer librement leur statut politique. Ce paragraphe s’attaque direc-
tement aux agissements des puissances coloniales. Il s’inscrit dans le
contexte de l’habitude des puissances coloniales de prétexter le manque de
préparation pour retarder l’indépendance. Les administrations coloniales
répétaient ad nauseam que les peuples dépendants ne pouvaient accéder à
l’indépendance qu’après avoir franchi une série d’étapes constitution-
nelles préparatoires, dont la dernière était habituellement l’autonomie
interne. L’étapisme, s’agissant de l’exercice du droit des peuples dépen-
dants à l’indépendance par la libre expression de leur volonté, était une
caractéristique fondamentale du colonialisme. Il a été interdit par la réso-
lution 1514. Il existe un lien subtil entre ce paragraphe et l’alinéa b) de
l’article 73 de la Charte, qui charge les puissances administrantes d’aider
les territoires non autonomes « dans le développement progressif de leurs
libres institutions politiques, dans la mesure appropriée aux conditions
particulières de chaque territoire et de ses populations et à leurs degrés
variables de développement ». Cette adhésion à l’étapisme, qui était peut-
être justiﬁée en 1945, est rejetée par la résolution 1514. Le chemin par-
couru entre 1945 et 1960 est remarquable.

Paragraphe 4
       « Il sera mis ﬁn à toute action armée et à toutes mesures de répres-
    sion, de quelque sorte qu’elles soient, dirigées contre les peuples
    dépendants, pour permettre à ces peuples d’exercer paciﬁquement et
    librement leur droit à l’indépendance complète, et l’intégrité de leur
    territoire national sera respectée. »
   29. Ce paragraphe montre que l’Assemblée générale était sensible au
déséquilibre des rapports de force entre les administrations coloniales et
les peuples dépendants. Encore une fois, on s’attaque directement aux
comportements des puissances coloniales. Ce paragraphe est très direct

                                                                        210

                   séparation des chagos (op. ind. robinson)                      302

dans la façon dont il oblige les puissances coloniales à cesser de recourir
à des mesures de répression visant à empêcher les peuples dépendants
d’exercer leur droit à l’autodétermination et à l’indépendance. Il est
important de noter qu’il dit aussi aux puissances coloniales qu’elles
doivent respecter l’intégrité du territoire national des peuples dépendants.

Paragraphe 5
        « Des mesures immédiates seront prises, dans les territoires sous
      tutelle, les territoires non autonomes et tous autres territoires qui
      n’ont pas encore accédé à l’indépendance, pour transférer tous pou-
      voirs aux peuples de ces territoires, sans aucune condition ni réserve,
      conformément à leur volonté et à leurs vœux librement exprimés, sans
      aucune distinction de race, de croyance ou de couleur, aﬁn de leur
      permettre de jouir d’une indépendance et d’une liberté complètes. »
   30. A l’instar des deux paragraphes précédents, ce paragraphe s’adresse
aux puissances coloniales. Il exige des Etats coloniaux qu’ils transfèrent
tous les pouvoirs aux peuples colonisés conformément à la volonté libre-
ment exprimée de ceux-ci aﬁn de leur permettre de devenir libres et indé-
pendants. Cette disposition est très pertinente en l’espèce. Elle comporte
un aspect temporel en ce sens qu’elle exige que les puissances coloniales
prennent des mesures immédiates pour y parvenir.
   31. Lorsqu’on interprète ce paragraphe en corrélation avec le para-
graphe 7, qui oblige tous les Etats à observer ﬁdèlement et strictement les
dispositions de la déclaration, il devient évident que l’accession des peuples
colonisés à l’indépendance ne résulte pas d’un don consenti par l’Etat colo-
nial. L’indépendance est plutôt le résultat de l’exécution par l’Etat colonisa-
teur d’une obligation que lui impose le droit international. Il ressort aussi
clairement de ce paragraphe, ainsi que du paragraphe 2, que la base du
transfert du pouvoir du colonisateur vers le colonisé est la volonté libre-
ment exprimée du peuple concerné. C’est ce qu’a dit la Cour dans l’aﬀaire
du Sahara occidental lorsqu’elle a jugé, en interprétant les paragraphes 2
et 5, que « l’application du droit à l’autodétermination suppose l’expression
libre et authentique de la volonté des peuples intéressés » 7. Les mesures
prises par une puissance coloniale qui ont pour eﬀet de bloquer l’accession
à l’indépendance d’un peuple sous domination coloniale conformément à
l’expression libre et authentique de la volonté du peuple concerné sont illé-
gales. Toutefois, la volonté librement exprimée des peuples dépendants
n’est pas seulement un critère permettant de mesurer la légalité de l’appli-
cation du droit à l’autodétermination ; c’est aussi le fondement de l’exer-
cice de ce droit, en ce sens qu’elle exige, lorsque les peuples coloniaux,
par leur volonté librement exprimée, revendiquent l’autodétermination et
l’indépendance, que les autorités coloniales leur transfèrent sans délai le
pouvoir.

  7   Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 32, par. 55.

                                                                                  211

                séparation des chagos (op. ind. robinson)                   303

Paragraphe 6
         « Toute tentative visant à détruire partiellement ou totalement
      l’unité nationale et l’intégrité territoriale d’un pays est incompa-
      tible avec les buts et les principes de la Charte des Nations
      Unies. »
   32. Ce paragraphe s’adresse lui aussi aux puissances coloniales. Il traite
de l’importante question de l’intégrité du territoire national des peuples
dépendants. L’intégrité territoriale est abordée à quatre reprises dans la
résolution 1514. Le dernier alinéa du préambule parle du droit inaliénable
que tous les peuples ont à l’intégrité de leur territoire national. Le qua-
trième paragraphe exige que les Etats coloniaux respectent l’intégrité du
territoire national des peuples dépendants. Le paragraphe 6 va plus loin
en déclarant que toute tentative d’une puissance administrante visant à
détruire partiellement ou totalement l’unité nationale et l’intégrité territo-
riale d’un pays est incompatible avec les buts et principes de la Charte. Ce
paragraphe renferme une déclaration très grave et solennelle. La qua-
trième mention de l’intégrité territoriale se trouve au paragraphe 7, qui
appelle au respect des droits souverains de tous les peuples et de leur inté-
grité territoriale. La pertinence de ce paragraphe en l’espèce tient au fait
qu’il déﬁnit le droit à l’autodétermination des peuples coloniaux par réfé-
rence à l’ensemble de leur territoire.
   33. L’intégrité territoriale est présentée dans ce paragraphe et ailleurs
comme un élément essentiel du droit à l’autodétermination. La résolu-
tion 1514 mentionne la Charte à trois reprises, à savoir aux paragraphes 1,
6 et 7. Des trois, le paragraphe 6 est le seul qui parle directement d’incom-
patibilité avec les buts et principes de la Charte. Etant donné que ces buts
et principes sont généralement reconnus comme reﬂétant le droit interna-
tional coutumier et que, pour certains, ils incarnent les normes du jus
cogens, la résolution 1514 place la violation du respect de l’intégrité terri-
toriale des peuples dépendants au sommet de la hiérarchie du droit inter-
national.
   34. Le Royaume-Uni soutient qu’il n’existait aucun droit à l’autodéter-
mination en droit international coutumier jusqu’à l’adoption, en 1970, de
la déclaration sur les relations amicales, qui, comme il le reconnaît, reﬂète
le droit international coutumier. Il souligne que la déclaration sur les rela-
tions amicales a été adoptée par consensus après six ans de négociations et
qu’elle a par conséquent été étudiée plus soigneusement que la résolu-
tion 1514, laquelle a été adoptée dans un délai plus court. Il aﬃrme qu’il y
a une diﬀérence marquée entre le paragraphe 6 de la résolution 1514 et le
paragraphe 7 de la déclaration sur les relations amicales. Le Royaume-Uni
signale que, alors que le premier parle de l’intégrité territoriale d’un
« pays », le paragraphe 7 parle de l’intégrité territoriale ou [de] l’unité poli-
tique de tout Etat souverain et indépendant. Le Royaume-Uni soutient en
conséquence que le droit international coutumier protège l’intégrité terri-
toriale des Etats souverains et non l’intégrité territoriale d’un territoire
non encore indépendant. Il n’y a toutefois rien d’étonnant à ce que la réso-

                                                                             212

               séparation des chagos (op. ind. robinson)                  304

lution 2625 mentionne les Etats alors que la résolution 1514 n’en parle pas.
Il en est ainsi parce que la résolution 1514 porte exclusivement sur les
droits des peuples coloniaux à l’autodétermination et à l’indépendance,
alors que la résolution 2625 a pour objet les droits et devoirs des Etats
souverains. En tout état de cause, bien que la résolution 2625 ne s’intéresse
pas aux peuples coloniaux, le 14e alinéa de son préambule traite de leur
situation dans les termes suivants :« Convaincue en conséquence que toute
tentative visant à rompre partiellement ou totalement l’unité nationale et
l’intégrité territoriale d’un Etat ou d’un pays ou à porter atteinte à son
indépendance politique est incompatible avec les buts et principes de la
Charte. » Cette disposition reprend le paragraphe 6 de la résolution 1514,
à cette diﬀérence près qu’elle mentionne non seulement l’intégrité territo-
riale des pays, mais aussi celle des Etats. Il est dit très clairement que le
droit à l’autodétermination a une dimension territoriale que les puissances
coloniales sont tenues de respecter. Le droit à l’autodétermination des
peuples coloniaux est déﬁni par référence à l’intégralité de leur territoire.

Paragraphe 7
       « Tous les Etats doivent observer ﬁdèlement et strictement les dis-
    positions de la Charte des Nations Unies, de la Déclaration univer-
    selle des droits de l’homme et de la présente Déclaration sur la base
    de l’égalité, de la non-ingérence dans les aﬀaires intérieures des Etats
    et du respect des droits souverains et de l’intégrité territoriale de tous
    les peuples. »
   35. Ce paragraphe traite d’une obligation imposée à tous les Etats. Le
caractère normatif et contraignant de la résolution 1514 ressort du libellé
de ce paragraphe, qui exige de tous les Etats qu’ils observent « ﬁdèlement
et strictement » les dispositions de la résolution, ainsi que celles de la
Charte et de la Déclaration universelle des droits de l’homme. La résolu-
tion 1514 est en excellente compagnie, ﬂanquée comme elle l’est de deux
instruments d’une importance aussi fondamentale. Elle occupe le même
rang élevé que ces deux instruments. Il ne fait aucun doute que la Décla-
ration universelle des droits de l’homme reﬂète le droit international cou-
tumier. En élevant la résolution 1514 au même rang que la Déclaration
universelle, l’Assemblée générale a clairement indiqué à la communauté
internationale comment elle souhaitait que cette résolution soit perçue.
   36. Si, de façon générale, la résolution 1514 s’adresse à l’ensemble de la
communauté internationale, elle comporte certains paragraphes qui
s’adressent directement aux puissances coloniales en précisant la nature
de leurs obligations à l’égard des peuples dépendants ; d’autres para-
graphes sont plus spéciﬁquement rédigés en faveur des peuples dépen-
dants et indiquent les droits dont ils disposent dans leur parcours vers
l’indépendance. Bien entendu, tous les paragraphes concernent directe-
ment à la fois les peuples dépendants et les puissances coloniales, ainsi
que la communauté internationale dans son ensemble.

                                                                          213

                 séparation des chagos (op. ind. robinson)                       305

      Nature de la résolution 1514 (XV) et droit à l’autodétermination
                      en droit international coutumier
   37. La résolution 1514 a été adoptée par 89 voix pour, aucune voix
contre et 9 abstentions. Le fait que 89 Etats ont appuyé la résolution 1514
et qu’aucun Etat n’a voté contre n’est pas anodin lorsqu’on cherche à
déterminer le statut juridique de cette résolution ; il faut y voir une preuve
solide de l’acceptation par la communauté internationale non seulement
de sa teneur, mais aussi de la valeur normative de ses dispositions. En
fait, l’absence de vote négatif est une preuve convaincante de l’élément
d’opinio juris nécessaire à la formation du droit international coutumier.
   38. Dans l’avis consultatif sur la Licéité de la menace ou de l’emploi
d’armes nucléaires 8, la Cour a conclu que, comme les résolutions en cause
dans cette aﬀaire avaient été adoptées avec un nombre non négligeable de
voix contre et d’abstentions, elles n’établissaient pas l’existence de l’opi-
nio juris nécessaire à la formation d’une règle en droit international coutu-
mier. Cette conclusion ne s’applique absolument pas à la résolution 1514,
qui n’a fait l’objet d’aucune voix contre et de relativement peu d’absten-
tions — seulement 9, soit environ 10 % du nombre total de voix. Après
avoir fait observer que le nombre d’abstentions était relativement faible,
Rosalyn Higgins, qui allait devenir plus tard Membre et présidente de la
Cour, a conclu que la résolution devait être considérée comme l’expression
de la volonté et des souhaits de tous les membres des Nations Unies 9.
Manifestement, à la ﬁn de 1960, les puissances coloniales avaient reconnu
que le mouvement des peuples coloniaux vers l’indépendance était devenu
irréversible. Le vent du changement dont sir Harold MacMillan avait
parlé dix mois auparavant était, à la ﬁn de 1960, devenu un ouragan.
   39. L’adoption de la résolution 1514 en décembre 1960 constitue un
moment décisif dans le développement du droit à l’autodétermination,
lequel avait commencé avant même l’adoption de la Charte en 1945.
   40. La résolution 1514 exprime de manière solennelle un droit qui s’était
développé dans le cadre du régime des mandats après la Première Guerre
mondiale, qui avait été consacré au paragraphe 2 de l’article premier de la
Charte et qui avait été repris dans plusieurs résolutions de l’Assemblée géné-
rale entre 1950 et 1957. Ces résolutions ont joué un rôle important dans le
développement de ce droit en tant que règle de droit international coutumier.
Dans l’avis consultatif portant sur la Licéité de la menace ou de l’emploi
d’armes nucléaires, la Cour déclare que « des résolutions successives peuvent
illustrer l’évolution progressive de l’opinio juris nécessaire à l’établissement
d’une règle nouvelle » 10. Il est permis de penser que les huit résolutions adop-
tées par l’Assemblée générale au cours de cette période de sept ans illustrent
  8  Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,
C.I.J. Recueil 1996 (I), p. 255, par. 71.
   9 R. Higgins, The Development of International Law through Political Organs of the

United Nations, Oxford University Press (OUP), 1963, p. 101.
   10 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.

Recueil 1996 (I), p. 255, par. 70.

                                                                                 214

                   séparation des chagos (op. ind. robinson)                 306

l’évolution de l’opinio juris nécessaire à l’établissement du droit à l’autodéter-
mination en tant que règle de droit international coutumier, ainsi qu’une
pratique générale suﬃsante pour satisfaire aux conditions requises pour
conclure à l’existence d’une règle de droit international coutumier.
   41. La principale diﬀérence entre la résolution 1514 et les résolutions
adoptées avant 1960 réside dans le fait que ces dernières ne déﬁnissaient pas
pleinement le droit à l’autodétermination. Il a fallu attendre l’adoption de
la résolution 1514 pour connaître les paramètres exacts de ce droit. Il ne
faut pas négliger pour autant la relation et les liens qui existent entre la
résolution 1514 et ce groupe de résolutions. Le plus grand nombre de pays
à avoir accédé à l’indépendance en une seule année l’ont fait en 1960, avant
l’adoption de la résolution 1514, et ils ont obtenu leur indépendance grâce
à ces huit résolutions. Ainsi, même si elles ne déﬁnissaient pas pleinement le
droit à l’autodétermination, ces résolutions ont certainement jeté les bases
qui ont permis d’atteindre l’objectif historique réalisé par la résolution 1514,
qui a déﬁni avec une clarté jusqu’alors jamais atteinte la teneur et la portée
du droit à l’autodétermination. Au paragraphe 150 de l’avis consultatif,
après avoir noté que 28 pays avaient accédé à l’indépendance dans les
années 1960, la Cour s’est dite d’avis qu’« il existe un lien manifeste entre la
résolution 1514 (XV) et le processus de décolonisation qui a suivi son adop-
tion ». Il s’agit certainement d’une conclusion juste, mais, du même coup,
ne serait-il pas tout aussi vrai qu’il existe un lien évident entre les huit réso-
lutions et le fait que 18 pays ont accédé à l’indépendance avant l’adoption
de la résolution 1514 ? Ce n’est pas parce qu’elles ne déﬁnissaient pas plei-
nement le droit à l’autodétermination que les résolutions antérieures à 1960
ne comportaient pas d’éléments normatifs. Ainsi, ces résolutions reconnais-
saient que le droit à l’autodétermination constituait un droit fondamental
de l’homme et le considéraient comme une « une condition préalable de la
jouissance de tous les droits fondamentaux de l’homme ». Elles exhortaient
les Etats Membres à reconnaître et à favoriser la réalisation du droit à l’au-
todétermination des populations des territoires non autonomes. En outre,
une de ces résolutions — sans aucun vote négatif et avec 13 abstentions —
appelait les Etats à avoir dûment égard au droit des peuples à disposer
d’eux-mêmes. Vu ce qui précède, les résolutions antérieures à 1960 ne
doivent pas être négligées, car elles comportent des éléments normatifs qui
ont contribué à faire du droit à l’autodétermination une règle coutumière
de droit international.
   42. Même si l’on peut soutenir que le droit à l’autodétermination est
devenu une règle de droit international coutumier en 1957, il serait sans
doute plus prudent de conclure que ce droit s’est cristallisé en tant que
règle du droit international coutumier en 1960 avec l’adoption de la réso-
lution 1514. En 1963, Rosalyn Higgins estimait que la résolution 1514,
« conjuguée à dix-sept années d’évolution de la pratique des organes de
l’ONU, fournissait de nombreuses preuves qu’il existait maintenant, sur
le plan juridique, un droit à l’autodétermination » 11.

  11   R. Higgins, op. cit., p. 104.

                                                                              215

                    séparation des chagos (op. ind. robinson)               307

   43. En 1966, l’Assemblée générale a adopté par consensus le Pacte
international relatif aux droits économiques, sociaux et culturels et le
Pacte international relatif aux droits civils et politiques. L’article premier
commun aux deux Pactes dispose que : « [t]ous les peuples ont le droit de
disposer d’eux-mêmes [en vertu de quoi] ils déterminent librement leur
statut politique et assurent librement leur développement économique,
social et culturel ». C’est le même libellé que celui employé dans la résolu-
tion 1514. Rédigé au présent, cet article est déclaratoire de droits existants
en des termes très forts et percutants. D’ailleurs, tout le texte de la décla-
ration est rédigé en des termes clairs et non équivoques. Rosalyn Higgins
saisit fort bien l’essence et l’esprit de la résolution lorsqu’elle écrit que le
droit à l’autodétermination n’est pas considéré comme un droit qui s’ap-
pliquera un jour dans des circonstances indéﬁnies, mais bien comme un
droit légalement exécutoire ici et maintenant 12.
   44. La question du rapport entre le droit à l’autodétermination dans le
contexte de la décolonisation et son application plus large en dehors de ce
cadre est abordée par la Cour au paragraphe 144. La Cour précise que
son avis consultatif se limite au droit à l’autodétermination dans le
contexte de la décolonisation. Toutefois, le fait que le droit à l’autodéter-
mination énoncé au paragraphe 2 de la résolution 1514 ﬁgure dans les
deux Pactes, et a fortiori à l’article premier des deux Pactes, témoigne de
son importance non seulement comme droit fondamental de l’homme,
mais aussi en tant que droit indispensable à l’exercice de tous les droits
énoncés dans les deux Pactes en question. Lors de la rédaction des deux
Pactes, certains pays, principalement des puissances coloniales occiden-
tales, se sont opposés à l’insertion du droit à l’autodétermination dans les
deux Pactes au motif qu’il s’agissait d’un droit collectif. Toutefois, à l’ins-
tigation d’autres pays, principalement de pays en voie de développement,
ce droit a été inclus dans les deux Pactes au motif qu’il était indispensable
à l’exercice des droits individuels y énoncés.
   45. Le fait que le droit à l’autodétermination ﬁgure à l’article premier
des deux Pactes internationaux, qui ont été largement ratiﬁés, renforce
son développement en tant que droit fondamental de l’homme, et conso-
lide en fait le fondement de tous les autres droits de l’homme. Le droit à
l’autodétermination qui sert les objectifs de la résolution 1514 — à savoir
le droit de tous les peuples de choisir leur statut politique par la libre
expression de leur volonté dans le contexte de la décolonisation — et le
droit à l’autodétermination qui sert les objectifs des deux Pactes — à
savoir le droit de chacun à la pleine jouissance des droits fondamen-
taux — ont un facteur en commun : la jouissance de tous les droits fonda-
mentaux de l’homme. La réalisation des objectifs visés par ce facteur
commun est rendue possible par l’existence d’un principe commun : le
respect de la dignité et de la valeur inhérentes à la personne humaine.
   46. Le développement du droit à l’autodétermination en tant que droit
fondamental de l’homme s’inscrit dans le droit ﬁl de l’importance accor-
  12   R. Higgins, op. cit., p. 100.

                                                                            216

                   séparation des chagos (op. ind. robinson)                       308

dée aux droits de l’homme individuels depuis la ﬁn de la Seconde Guerre
mondiale, ce qui constitue en soi le plus grand progrès accompli en droit
international depuis 1945. Le droit à l’autodétermination se situe donc au
cœur même de ce développement normatif remarquable. A ce propos, la
Cour a déclaré que la résolution 1514 « a été la base du processus de déco-
lonisation qui s’est traduit, depuis 1960, par la création de nombreux
Etats » 13.
   47. En conclusion, la résolution 1514 est une déclaration dans laquelle
on trouve une foule de normes et qui est riche de valeurs fondamentales
pour la communauté internationale. Cette résolution recèle une force de
libération et de justice aussi puissante que l’émancipation qui a suivi
l’abolition de l’esclavage dans de nombreuses régions du monde dans les
années 1830.

                              Deuxième Partie
                    Nature du droit à l’autodétermination
                      en tant que norme du JUS COGENS

   48. La présente partie s’ouvre sur un examen de la jurisprudence de la
Cour concernant le jus cogens aﬁn de vériﬁer si elle peut nous être utile
pour l’analyse de cette question. Nous examinerons ensuite la nature du
droit à l’autodétermination en tant que norme du jus cogens du point de
vue du droit des traités et du droit de la responsabilité de l’Etat.
   49. Une caractéristique intéressante de l’avis consultatif de la Cour est
qu’il ne formule aucun commentaire sur la question de la nature du droit à
l’autodétermination en tant que norme du jus cogens, ce qui est remarquable
si l’on considère qu’un grand nombre de participants à la procédure ont fait
valoir que le droit à l’autodétermination était une norme du jus cogens. Bien
que la Cour n’ait aucune obligation d’examiner tous les arguments soulevés
au cours de l’instance dont elle est saisie, on aurait pu s’attendre à ce qu’elle
s’attarde quelque peu sur cette question, compte tenu de l’importance évi-
dente que tant de participants ont attachée à la qualiﬁcation du droit à
l’autodétermination en tant que norme du jus cogens. Dans son avis consul-
tatif, la Cour se contente de reprendre la qualiﬁcation qu’elle avait faite
précédemment dans l’aﬀaire concernant le Timor oriental, à savoir que le
respect du droit à l’autodétermination est une obligation erga omnes.
   50. Cette approche peut sembler pour certains un exemple de la réti-
cence générale de la Cour à analyser à fond le concept du jus cogens.
Toutefois, l’examen de sa jurisprudence montre que, dans le passé, la
Cour a mentionné le jus cogens à de nombreuses reprises et s’est même
prononcée sur son application dans plusieurs aﬀaires. A mon avis, la
jurisprudence de la Cour, la pratique des Etats, l’opinio juris et la doctrine
sont suﬃsantes pour qu’on puisse qualiﬁer le droit à l’autodétermination
de norme du jus cogens et pour justiﬁer la conclusion qu’il avait ce carac-
tère au cours de la période pertinente (1965-1968).
  13   Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 32, par. 57.

                                                                                   217

                  séparation des chagos (op. ind. robinson)                             309

   51. Avant d’entamer l’examen de la jurisprudence de la Cour en ce qui
concerne le jus cogens, il est utile de commenter brièvement trois aﬀaires
ayant trait aux questions soulevées par la norme du jus cogens en l’espèce.
   52. L’avis consultatif donné en 1951 dans l’aﬀaire des Réserves à la
convention pour la prévention et la répression du crime de génocide est cité
ici parce que, bien qu’il ne traite pas explicitement du jus cogens, il ren-
ferme un passage qui a été interprété comme faisant ressortir les caracté-
ristiques de cette norme. Voici ce passage :
        « Les origines de la Convention révèlent l’intention des Nations Unies
     de condamner et de réprimer le génocide comme « un crime de droit
     des gens » impliquant le refus du droit à l’existence de groupes humains
     entiers, refus qui bouleverse la conscience humaine, inﬂige de grandes
     pertes à l’humanité, et qui est contraire à la fois à la loi morale et à
     l’esprit et aux ﬁns des Nations Unies (résolution 96 (1) de l’Assemblée
     générale, 11 décembre 1946). Cette conception entraîne une première
     conséquence : les principes qui sont à la base de la Convention sont des
     principes reconnus par les nations civilisées comme obligeant les Etats
     même en dehors de tout lien conventionnel. Une deuxième consé-
     quence est le caractère universel à la fois de la condamnation du géno-
     cide et de la coopération nécessaire « pour libérer l’humanité d’un ﬂéau
     aussi odieux » (préambule de la Convention).
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Les ﬁns d’une telle convention doivent également être retenues. La
     Convention a été manifestement adoptée dans un but purement
     humain et civilisateur. On ne peut même pas concevoir une conven-
     tion qui oﬀrirait à un plus haut degré ce double caractère, puisqu’elle
     vise d’une part à sauvegarder l’existence même de certains groupes
     humains, d’autre part à conﬁrmer et à sanctionner les principes de
     morale les plus élémentaires. Dans une telle convention, les, Etats
     contractants n’ont pas d’intérêts propres ; ils ont seulement, tous et
     chacun, un intérêt commun, celui de préserver les ﬁns supérieures qui
     sont la raison d’être de la convention. » 14
Cette aﬃrmation comporte quatre propositions qui, comme nous le verrons
plus loin, ont été jugées très pertinentes lorsqu’il s’agit de reconnaître l’exis-
tence d’une norme du jus cogens. Premièrement, le génocide est un crime qui
choque la conscience de l’humanité. Deuxièmement, les principes à la base
de la convention sur le génocide sont des principes reconnus comme obli-
geant tous les Etats, même en dehors de tout traité. Troisièmement, la
condamnation du crime de génocide est universelle. Quatrièmement, la
convention sur le génocide a un « but purement humain » 15, qui consacre
« les principes de morale les plus élémentaires » 16.

   14 Réserves à la convention pour la prévention et la répression du crime de génocide, avis

consultatif, C.I.J. Recueil 1951, p. 23.
   15 Ibid.
   16 Ibid.



                                                                                        218

                  séparation des chagos (op. ind. robinson)                             310

   53. En 1966, dans les aﬀaires concernant le Sud-Ouest africain 17, la
Cour a, par la voix prépondérante de son président, jugé que l’Ethiopie et
le Libéria n’avaient pas qualité pour intenter une action contre l’Afrique
du Sud pour violation par celle-ci des diverses dispositions du Pacte de la
Société des Nations et des termes du mandat concernant cette région,
notamment pour avoir pratiqué l’apartheid dans son administration du
territoire du Sud-Ouest africain. Il n’est pas exagéré de dire qu’aucune
décision de la Cour n’a fait l’objet d’autant de critiques que cet arrêt.
James Crawford (devenu par la suite juge à la Cour internationale de
justice) a qualiﬁé ces critiques de « sévères et méritées » 18.
   54. Quatre ans plus tard, dans l’aﬀaire relative à la Barcelona Traction,
la Belgique intentait une action contre l’Espagne au titre de la protection
diplomatique pour les pertes prétendument subies par les action-
naires belges de la Barcelona Traction Light and Power Company, qui
avait été constituée au Canada et qui avait été déclarée en faillite par
un tribunal en Espagne. La question centrale était de savoir si la Bel-
gique avait qualité pour agir au nom des actionnaires belges. Dans un
passage célèbre, la Cour explique la diﬀérence entre les obligations
dans l’exécution desquelles tous les Etats ont un intérêt et celles dans
l’exécution desquelles tous les Etats n’ont pas un intérêt. La Cour a
conclu ce qui suit :
           « Une distinction essentielle doit en particulier être établie entre les
        obligations des Etats envers la communauté internationale dans son
        ensemble et celles qui naissent vis-à-vis d’un autre Etat dans le cadre
        de la protection diplomatique. Par leur nature même, les premières
        concernent tous les Etats. Vu l’importance des droits en cause, tous
        les Etats peuvent être considérés comme ayant un intérêt juridique à
        ce que ces droits soient protégés ; les obligations dont il s’agit sont
        des obligations erga omnes.
           Ces obligations découlent par exemple, dans le droit international
        contemporain, de la mise hors la loi des actes d’agression et du géno-
        cide, mais aussi des principes et des règles concernant les droits fon-
        damentaux de la personne humaine, y compris la protection contre
        la pratique de l’esclavage et la discrimination raciale. Certains droits
        de protection correspondants se sont intégrés au droit international
        général (Réserves à la convention pour la prévention et la répression du
        crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23) ; d’autres
        sont conférés par des instruments internationaux de caractère univer-
        sel ou quasi universel. » 19


   17 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 347.
   18 James Crawford, « Dreamers of the Day: Australia and the International Court of

Justice », Melbourne Journal of International Law, 2013, vol. 14, p. 537.
   19 Barcelona Traction, Light and Power Company, Limited (nouvelle requête : 1962)

(Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 32, par. 33-34.

                                                                                        219

                  séparation des chagos (op. ind. robinson)                             311

   55. L’importance de l’aﬀaire relative à la Barcelona Traction tient au
fait qu’elle reconnaît que certains droits et obligations n’existent pas seu-
lement au niveau bilatéral ou même multilatéral ; il existe en eﬀet des
droits et des obligations dont la protection et le respect présentent un
intérêt juridique pour tous les Etats. A cet égard, la Cour a fait référence
aux obligations erga omnes relatives aux « droits fondamentaux de la per-
sonne humaine ». Elle cite également un passage de son avis consultatif
dans l’aﬀaire relative aux Réserves à la convention relative au crime de
génocide 20 (voir le paragraphe 52 ci-dessus). Le passage précité signiﬁe
donc qu’il existe un intérêt public et communautaire plus large reconnu et
protégé par le droit international. En fait, les exemples donnés par la
Cour indiquent que la raison d’être des obligations erga omnes est la pro-
tection des valeurs fondamentales de la communauté internationale, telles
que celles relatives au respect de la dignité et de la valeur inhérentes à la
personne humaine, à l’interdiction de l’agression et au génocide.
   56. Pour de nombreux spécialistes, la Cour a formulé cette conclusion
— qui n’était absolument pas nécessaire pour étayer son raisonnement
dans cet arrêt — pour faire contrepoids à la décision qu’elle avait rendue
en 1966 dans les aﬀaires du Sud-Ouest africain, et dans laquelle elle n’avait
pas tenu compte des développements intervenus en droit international
dans le domaine de la décolonisation et, de façon plus générale, des inté-
rêts communautaires plus larges. Selon James Crawford (devenu depuis
juge à la Cour internationale de justice), la Cour s’excusait en fait de
s’être trompée en 1966 21. D’aucuns ont avancé l’idée que, dans l’aﬀaire
Barcelona Traction, la Cour souhaitait vivement aborder la question du
jus cogens, mais s’est abstenue de le faire, introduisant plutôt le concept
d’obligations erga omnes.

                    Jurisprudence de la Cour sur le jus cogens
   57. Dans les aﬀaires relatives au Plateau continental de la mer du Nord,
la Cour a, en 1969, bien précisé qu’elle ne chercherait pas à aborder la
question du jus cogens et encore moins à se prononcer sur ce sujet. Même
s’il n’était pas nécessaire que la Cour se prononce sur l’application du jus
cogens dans cette aﬀaire, on peut déceler une certaine réticence de sa part
à aborder la question du jus cogens qui, de l’avis de beaucoup, est deve-
nue une caractéristique de son travail. Bien que les aﬀaires relatives au
Plateau continental de la mer du Nord aient été tranchées quelques mois
avant l’adoption de la convention de Vienne sur le droit des traités
(ci-après dénommé la « convention de Vienne »), la Cour connaissait sans
aucun doute bien le rapport publié en 1966 de la Commission du droit

   20 Réserves à la convention pour la prévention et la répression du crime de génocide, avis
consultatif, C.I.J. Recueil 1951, p. 23.
   21 James Crawford, « Multilateral Rights and Obligations in International Law »,

Collected Course of the Hague Academy of International Law, Brill, Leyde, vol. 319,
p. 410-411.

                                                                                        220

                 séparation des chagos (op. ind. robinson)                        312

international sur le droit des traités. Ce rapport comprenait un projet de
convention sur le droit des traités, dont l’article 50 traitait du jus cogens.
   58. Dans l’aﬀaire relative aux Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, la Cour a abordé la question du jus cogens
comme suit :
          « La validité en droit coutumier du principe de la prohibition de
       l’emploi de la force exprimé à l’article 2, paragraphe 4, de la Charte
       des Nations Unies trouve une autre conﬁrmation dans le fait que les
       représentants des Etats le mentionnent souvent comme étant non
       seulement un principe de droit international coutumier, mais encore
       un principe fondamental ou essentiel de ce droit. Dans ses travaux de
       codiﬁcation du droit des traités, la Commission du droit internatio-
       nal a exprimé l’opinion que « le droit de la Charte concernant l’inter-
       diction de l’emploi de la force constitue en soi un exemple frappant
       d’une règle de droit international qui relève du jus cogens » (para-
       graphe 1 du commentaire de la Commission sur l’article 50 de ses
       projets d’articles sur le droit des traités, Annuaire de la Commission,
       1966-II, p. 270). Dans le mémoire sur le fond qu’il a présenté en l’es-
       pèce, le Nicaragua déclare que le principe de l’interdiction de l’em-
       ploi de la force consacré par l’article 2, paragraphe 4, de la Charte
       des Nations Unies « est maintenant admis comme faisant partie du
       jus cogens ». Dans leur contre-mémoire sur la compétence et la rece-
       vabilité, les Etats-Unis quant à eux ont cru devoir citer les commen-
       tateurs pour qui ce principe constitue une « norme universelle », une
       règle de « droit international universel », un « principe de droit inter-
       national universellement reconnu » et un « principe de jus cogens ». » 22
   59. Le raisonnement de la Cour sur la nature de la prohibition de l’em-
ploi de la force se décline en trois volets. Dans un premier temps, la Cour
rappelle les déclarations de représentants de nombreux Etats conﬁrmant
que l’interdiction de l’emploi de la force est un principe du droit interna-
tional coutumier. Deuxièmement, elle signale que ces déclarations conﬁr-
ment aussi que cette prohibition est « un principe fondamental ou essentiel
de ce droit ». On pourrait en déduire que la Cour laisse entendre que la
prohibition de l’emploi de la force est une norme du jus cogens. Troisiè-
mement, cette dernière conclusion trouve appui dans le fait que la Cour
semble citer et approuver l’opinion de la Commission du droit internatio-
nal selon laquelle l’interdiction de l’usage de la force est une norme du
jus cogens.
   60. Même si ce paragraphe permet de penser que la Cour souscrivait à
l’opinion selon laquelle la prohibition de l’emploi de la force constitue
une norme du jus cogens, là encore, on peut déceler une légère hésitation
de sa part à vraiment aborder cette norme. Certes, la Cour ne se livre pas
à un examen approfondi du contenu de la norme du jus cogens, et sa

  22  Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 100-101, par. 190.

                                                                                  221

                  séparation des chagos (op. ind. robinson)                              313

reconnaissance du fait que la prohibition de l’emploi de la force est une
norme du jus cogens ne peut être qualiﬁée que d’indirecte.
   61. Dans l’aﬀaire relative aux Activités armées sur le territoire du
Congo, la Cour était appelée à examiner les rapports entre les normes
impératives du droit international général et le consentement à sa compé-
tence. La Cour cite le passage suivant de son avis consultatif de 1951 sur
les Réserves à la convention pour la prévention et la répression du crime de
génocide (voir le paragraphe 52 ci-dessus) qui permettrait de comprendre
comment la Cour percevait les assises jurisprudentielles d’une norme du
jus cogens :
           « Cette conception entraîne une première conséquence : les prin-
        cipes qui sont à la base de la Convention [sur le génocide] sont des
        principes reconnus par les nations civilisées comme obligeant les
        Etats même en dehors de tout lien conventionnel. Une deuxième
        conséquence est le caractère universel à la fois de la condamnation
        du génocide et de la coopération nécessaire « pour libérer l’humanité
        d’un ﬂéau aussi odieux » (préambule de la Convention). » 23
Au même paragraphe, à savoir le paragraphe 64 de l’arrêt relatif aux
Activités armées sur le territoire du Congo, la Cour a fait observer que
l’interdiction du génocide était « assurément » une norme du jus cogens.
La Cour a relevé deux caractéristiques principales du jus cogens, à savoir
qu’il s’agit d’une norme qui est reconnue comme obligeant les Etats,
même en dehors de tout traité, et que cette norme a un caractère universel
en ce sens qu’elle s’applique à tous les Etats.
   62. Dans l’opinion individuelle qu’il a rédigée dans l’aﬀaire des Activi-
tés armées sur le territoire du Congo 24, le juge ad hoc Dugard a fait obser-
ver que c’était la première fois que la Cour donnait expressément son
soutien à la notion de jus cogens, ajoutant du même souﬄe qu’elle n’avait
pourtant pas hésité par le passé à reconnaître la notion d’obligations erga
omnes 25.
   63. Dans les aﬀaires relatives à l’Application de la convention pour la
prévention et la répression du crime de génocide 26 et à l’Application de la
convention pour la prévention et la répression du crime de génocide 27, étant
donné que la Cour a repris la conclusion qu’elle avait précédemment tirée
dans l’arrêt Activités armées sur le territoire du Congo suivant laquelle

   23  Réserves à la convention pour la prévention et la répression du crime de génocide, avis
consultatif, C.I.J. Recueil 1951, p. 23.
   24 Activités armées sur le territoire du Congo (nouvelle requête : 2002) (République

démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
p. 32, par. 64.
   25 Ibid., opinion individuelle de M. le juge ad hoc Dugard, p. 87, par. 4.
   26 Application de la convention pour la prévention et la répression du crime de géno-

cide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 111,
par. 161.
   27 Application de la convention pour la prévention et la répression du crime de génocide

(Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 47, par. 87.

                                                                                         222

                séparation des chagos (op. ind. robinson)                       314

l’interdiction du génocide était « assurément » une norme impérative du
droit international, on peut en conclure qu’elle a conﬁrmé cette conclu-
sion. En fait, dans l’arrêt qu’elle a rendu en 2015 dans l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide, la Cour est allée plus loin, estimant que « l’interdiction du
génocide revêt le caractère d’une norme impérative (jus cogens) » 28. Elle
a également cité le passage bien connu de l’avis consultatif de 1951 dans
l’aﬀaire des Réserves à la convention pour la prévention et la répression du
crime de génocide (voir le paragraphe 52 ci-dessus) qui est souvent invo-
qué en raison des caractéristiques du jus cogens qu’il relève. Dans l’aﬀaire
Le Procureur c. Jelisić, une chambre de première instance du Tribunal
pénal international pour l’ex-Yougoslavie a estimé que, dans l’avis consul-
tatif donné dans l’aﬀaire des Réserves à la convention pour la prévention et
la répression du crime de génocide, la Cour internationale de justice avait
non seulement conclu que l’interdiction du génocide relevait du droit
international coutumier, mais aussi qu’elle était allée plus loin en plaçant
ce crime « au rang de jus cogens en raison de son extrême gravité » 29.
   64. Les valeurs soulignées dans l’avis consultatif de 1951 concernant
les Réserves à la convention pour la prévention et la répression du crime de
génocide et conﬁrmées 55 ans plus tard dans l’arrêt relatif aux Activités
armées sur le territoire du Congo (2006), et à nouveau 54 et 64 ans plus
tard dans les aﬀaires portant sur l’Application de la convention pour la
prévention et la répression du crime de génocide (2007, 2015), concernent la
dignité inhérente à la personne humaine et, partant, les droits fondamen-
taux de l’homme ; c’est dans ce contexte que l’on parle de « but purement
humain », qui consacre « les principes de morale les plus élémentaires ».
Par conséquent, bien qu’il ne contienne aucune référence expresse au
jus cogens, l’avis consultatif de 1951 fournit des repères et des indices
clairs permettant de désigner des normes ayant valeur de jus cogens.
   65. Dans l’avis consultatif portant sur la Licéité de la menace ou de
l’emploi d’armes nucléaires, la Cour a fait observer que « [l]a question de
savoir si une règle fait partie du jus cogens a trait à la nature juridique de
cette règle » 30. Elle n’a toutefois pas déterminé si les normes du droit
international humanitaire faisaient partie du jus cogens. Selon la Cour, la
demande d’avis que l’Assemblée générale lui avait adressée soulevait la
question de l’applicabilité des principes et règles du droit humanitaire en
cas de recours aux armes nucléaires et non celle de la nature juridique de
ces normes. La Cour a estimé que « [c]es règles fondamentales s’imposent
d’ailleurs à tous les Etats, qu’ils aient ou non ratiﬁé les instruments
conventionnels qui les expriment, parce qu’elles constituent des principes
intransgressibles du droit international coutumier » 31. Alors que les spé-

  28 C.I.J. Recueil 2015 (I), p. 47, par. 87.
  29 TPIY, IT-95-10-T, 14 décembre 1999, p. 18, par. 60.
  30 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.

Recueil 1996 (I), p. 258, par. 83.
  31 Ibid., p. 257, par. 79.



                                                                                 223

                  séparation des chagos (op. ind. robinson)                           315

cialistes s’interrogeaient sur le sens qu’il fallait donner à l’expression à
connotation biblique « principes intransgressibles », il est plus juste de dire
que la Cour ne se contente pas d’examiner des principes du droit interna-
tional coutumier, mais qu’elle se penchait aussi sur des normes impéra-
tives du droit international général. Malgré les explications qu’elle a
données pour justiﬁer son refus de traiter du concept du jus cogens, la
Cour semble encore une fois hésiter à entrer dans le vif du sujet.
   66. Dans l’aﬀaire relative aux Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal), nous trouvons l’explica-
tion la plus claire à ce jour de l’opinion de la Cour sur le type de preuve
nécessaire pour étayer une conclusion selon laquelle une norme du droit
international général est devenue une norme impérative au sens de l’ar-
ticle 53 de la convention de Vienne. Voici le paragraphe 99 de l’arrêt de la
Cour :
           « Selon la Cour, l’interdiction de la torture relève du droit interna-
        tional coutumier et elle a acquis le caractère de norme impérative
        (jus cogens).
           Cette interdiction repose sur une pratique internationale élargie et
        sur l’opinio juris des Etats. Elle ﬁgure dans de nombreux instruments
        internationaux à vocation universelle (notamment la Déclaration
        universelle des droits de l’homme de 1948 ; les conventions de Genève
        pour la protection des victimes de guerre de 1949 ; le Pacte inter-
        national relatif aux droits civils et politiques de 1966 ; la résolu-
        tion 3452/30 de l’Assemblée générale sur la protection de toutes les
        personnes contre la torture et autres peines ou traitements cruels,
        inhumains ou dégradants, en date du 9 décembre 1975), et elle
        a été introduite dans le droit interne de la quasi-totalité des Etats ;
        enﬁn, les actes de torture sont dénoncés régulièrement au sein des
        instances nationales et internationales. » 32
L’article 53 de la convention de Vienne prévoit que le jus cogens est une
norme impérative du droit international général. En principe, cela signiﬁe
que l’une quelconque des trois sources de droit énoncées aux alinéas a) à
c) du paragraphe 1 de l’article 38 du Statut de la Cour peut donner lieu à
une norme impérative du droit international général. Toutefois, les
normes impératives du droit international général découlent le plus sou-
vent des règles du droit international coutumier. Les traités, bien sûr, ne
donnent pas forcément lieu à des normes impératives, mais lorsqu’ils
contiennent des dispositions qui reﬂètent les règles du droit international
coutumier, les dispositions en question peuvent devenir des normes impé-
ratives du droit international général. La première phrase de ce para-
graphe traite de la transformation (« a acquis ») de l’interdiction de la
torture, en tant que partie intégrante du droit international coutumier et
donc du droit international général, en une norme impérative (jus cogens).

   32  Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
arrêt, C.I.J. Recueil 2012 (II), p. 457, par. 99.

                                                                                      224

               séparation des chagos (op. ind. robinson)                   316

   67. La Cour cite plusieurs instruments d’application universelle comme
preuves suﬃsantes de la pratique des Etats et de l’opinio juris pour établir
que l’interdiction de la torture constitue une norme impérative du droit
international général. Il ressort de l’examen des diﬀérents instruments
cités par la Cour, dont la Déclaration universelle des droits de l’homme et
le Pacte international relatif aux droits civils et politiques, que l’interdic-
tion de la torture, qui fait partie du droit international coutumier, a
acquis le caractère de norme impérative. En eﬀet, tous ces instruments
reﬂètent les valeurs que la Cour énumère dans le passage souvent cité de
son avis consultatif de 1951 sur les Réserves (voir le paragraphe 52
ci-dessus). Ce sont là des valeurs qui protègent des intérêts communau-
taires plus larges et non ceux d’Etats individuels. Ces instruments sont
également très largement acceptés par les Etats, ce qui signiﬁe qu’ils
acceptent et reconnaissent qu’aucune dérogation à la norme interdisant la
torture n’est permise.
   68. Au paragraphe 99, la Cour signale également que l’interdiction de
la torture ﬁgure dans le droit interne de nombreux Etats et que les actes
de torture sont dénoncés régulièrement au sein des instances nationales et
internationales et estime qu’il s’agit d’éléments ayant une valeur probante
pour déterminer si l’interdiction de la torture a acquis le caractère de
norme du jus cogens.
   69. La première phrase du paragraphe 99 mentionne que l’interdiction
de la torture relève du droit international coutumier et qu’il s’agit d’une
norme impérative. La phrase suivante, qui est plus longue, commence par
les mots « [c]ette interdiction », ce qui laisse planer certains doutes quant à
savoir si les divers éléments de preuve qui suivent se rapportent à l’inter-
diction de la torture en tant qu’élément du droit international coutumier
ou en tant que norme du jus cogens. La Cour avait déjà noté au para-
graphe 97 que les parties à l’aﬀaire convenaient que les actes de torture
étaient considérés par le droit international coutumier comme des crimes
internationaux, indépendamment de la convention contre la torture. Il est
donc raisonnable de conclure que l’interdiction à laquelle il est fait réfé-
rence dans la phrase plus longue concerne l’interdiction de la torture en
tant que norme impérative. Bien entendu, il est possible qu’elle puisse être
liée à l’interdiction de la torture à la fois en tant que partie intégrante du
droit international coutumier et en tant que norme impérative. Le premier
point de vue est à privilégier, et semble nécessaire pour l’approche adoptée
dans le présent avis, puisque l’exigence du jus cogens relative à la recon-
naissance et à l’acceptation, par la communauté internationale des Etats
dans son ensemble, du fait qu’aucune dérogation à la norme n’est permise
ne vaut pas dans le cas d’une norme du droit international coutumier.

 Eléments de preuve corroborant la nature du droit à l’autodétermination
                    en tant que norme du jus cogens
  70. L’opinion individuelle aborde maintenant les éléments de preuve
étayant la reconnaissance du droit à l’autodétermination à titre de norme

                                                                           225

               séparation des chagos (op. ind. robinson)                   317

du jus cogens, lesquels éléments reprennent pour l’essentiel ceux de
l’approche exposée au paragraphe 99 de l’arrêt Questions concernant
l’obligation de poursuivre ou d’extrader.

1. Instruments internationaux d’application universelle
   71. Voici un résumé des instruments internationaux traitant du droit à
l’autodétermination :
a) Le droit à l’autodétermination est un droit garanti par la Charte. En
   plus d’être énoncé dans la Charte, ce droit est mentionné à l’article pre-
   mier, paragraphe 2, de celle-ci comme l’un des buts visés par les
   Nations Unies, soit « [d]évelopper entre les nations des relations ami-
   cales fondées sur le respect du principe de l’égalité de droits des peuples
   et de leur droit à disposer d’eux-mêmes » […]. Les buts de la Charte
   ont une signiﬁcation très spéciale dans le dispositif que les Nations Unies
   ont mis en place après la Seconde Guerre mondiale pour assurer le
   maintien de la paix et de la sécurité internationales. Le développement
   de relations amicales entre les Etats représente un élément très impor-
   tant de ce dispositif. Il a déjà été fait mention, dans la présente opinion,
   du passage de l’arrêt Activités militaires et paramilitaires au Nicaragua
   et contre celui-ci où la Cour cite la déclaration de la Commission du
   droit international dans son commentaire sur l’article 50 du projet d’ar-
   ticles sur le droit des traités, selon laquelle la prohibition de l’emploi
   de la force constitue une norme du jus cogens. Il s’agit là d’un argument
   solide en faveur de la conclusion suivant laquelle une norme qui découle
   de la Charte et qui, plus précisément, traduit un but visé par les
   Nations Unies, à l’instar de l’énoncé du droit des peuples de disposer
   d’eux-mêmes qui ﬁgure à l’article premier, paragraphe 2, de la Charte,
   a de très fortes chances d’être considérée comme une norme du jus
   cogens.
b) La déclaration sur les relations amicales de 1970 reconnaît bien sûr le
   principe de l’égalité de droits des peuples et de leur droit à disposer
   d’eux-mêmes comme un principe du droit international touchant les
   relations amicales et la coopération entre les Etats, et impose à ceux-ci
   l’obligation de prendre les mesures nécessaires pour en assurer l’appli-
   cation. Dans l’avis consultatif qu’elle a donné dans l’aﬀaire Consé-
   quences juridiques de l’édification d’un mur, la Cour a fait mention de
   cette obligation. Au paragraphe 148 de l’avis consultatif qu’elle a donné
   dans la présente aﬀaire, la Cour fait également référence à ce principe,
   soulignant que la Charte, qui a fait du respect du principe de l’égalité
   de droits des peuples et de leur droit à disposer d’eux-mêmes l’un des
   buts des Nations Unies, comporte également des dispositions « permet-
   tant, à terme, aux territoires non autonomes de s’administrer
   eux-mêmes ».
c) La déclaration des Nations Unies sur l’élimination de toutes les formes
   de discrimination raciale — proclamée par la résolution 1904 de l’As-

                                                                           226

                séparation des chagos (op. ind. robinson)                    318

   semblée générale adoptée le 20 décembre 1963 — renvoie, au quatrième
   alinéa de son préambule, à la déclaration sur l’octroi de l’indépendance
   aux pays et aux peuples coloniaux, soit la résolution 1514.
d) En 1966, l’Assemblée générale a adopté le Pacte international relatif aux
   droits civils et politiques et le Pacte international relatif aux droits éco-
   nomiques, sociaux et culturels. Le paragraphe 1 de l’article premier des
   deux Pactes est identique au paragraphe 2 de la résolution 1514. Dans
   son avis consultatif, la Cour cite les deux Pactes, soulignant que le para-
   graphe 1 commun à ceux-ci aﬃrme le droit des peuples à l’autodétermi-
   nation. J’ai déjà expliqué précédemment dans la présente opinion indi-
   viduelle que le fait que l’avis consultatif porte uniquement sur le droit à
   l’autodétermination dans le contexte de la décolonisation ne rend nulle-
   ment les deux Pactes non pertinents. Le fondement du deuxième para-
   graphe de la résolution 1514 est identique à celui du paragraphe 1 de
   l’article premier des deux Pactes : le respect de la valeur et de la dignité
   inhérentes à la personne humaine. Ce fondement commun illustre l’in-
   dissociabilité des droits énoncés dans les deux Pactes, d’une part, et de
   ceux dont traite le deuxième paragraphe de la résolution 1514, d’autre
   part. L’entrée en vigueur des deux Pactes après la date pertinente de 1968
   devient dès lors moins importante, pour les raisons qui suivent. D’abord,
   les droits inscrits dans les deux Pactes sont fondés sur le droit fondamen-
   tal de tous les peuples à l’autodétermination, ainsi que le prévoient le
   paragraphe 1 de l’article premier des Pactes et le paragraphe 2 de la
   résolution 1514 ; ce droit s’était déjà cristallisé en tant que règle coutu-
   mière avant 1968. En deuxième lieu, la résolution 2200 A de l’Assemblée
   générale, par laquelle les Nations Unies ont adopté les deux Pactes, a
   reçu un appui très important, puisque les deux documents ont été adop-
   tés à l’unanimité par un organisme qui comptait à l’époque 106 Etats
   membres.
e) Dans son observation générale no 12 adoptée le 13 mars 1984, le Comité
   des droits de l’homme des Nations Unies, établi en vertu du Pacte
   international relatif aux droits civils et politiques, soulignait ce qui suit :
         « Ce droit revêt une importance particulière, parce que sa réalisa-
     tion est une condition essentielle de la garantie et du respect eﬀectif
     des droits individuels de l’homme ainsi que de la promotion et du
     renforcement de ces droits. C’est pour cette raison que les Etats [ont
     placé cette disposition] en tant qu’article premier, séparément et en
     tête de tous les autres droits énoncés dans ces Pactes. »
    Il n’y a guère de valeurs nécessitant davantage de protection que celle
    qui concerne le respect de la valeur et de la dignité inhérentes à la
    personne humaine. Les deux Pactes visent à assurer cette protection.
    Comment une norme qui est essentielle — voire, de l’avis de certains,
    indispensable — à l’exercice de tous les droits reconnus dans les deux
    Pactes peut-elle être autre chose qu’un droit contraignant auquel il
    n’est pas permis de déroger, dans l’intérêt général de la communauté
    internationale ?

                                                                              227

               séparation des chagos (op. ind. robinson)                319

f) En 1993, la deuxième conférence mondiale sur les droits de l’homme a
   adopté le texte « déclaration de Vienne et programme d’action », dont
   le paragraphe 2 prévoyait, notamment, que « la Conférence mondiale
   sur les droits de l’homme […] considère que le déni du droit à l’auto-
   détermination est une violation des droits de l’homme et souligne qu’il
   importe que ce droit soit eﬀectivement réalisé ».
g) Dans sa résolution 61/295 du 13 septembre 2007, l’Assemblée générale
   adoptait la déclaration des Nations Unies sur les droits des peuples
   autochtones, dans laquelle était aﬃrmée « l’importance fondamentale
   du droit de tous les peuples de disposer d’eux-mêmes, droit en vertu
   duquel ils déterminent librement leur statut politique et assurent libre-
   ment leur développement économique, social et culturel ».
h) Aux termes de la résolution 2106 (XX), le droit à l’autodétermination
   est aﬃrmé comme suit dans le quatrième alinéa du préambule de la
   convention internationale sur l’élimination de toutes les formes de dis-
   crimination raciale, adoptée par l’Assemblée générale le 21 décembre
   1965 :
           « Considérant que les Nations Unies ont condamné le colonia-
        lisme et toutes les pratiques de ségrégation et de discrimination
        dont il s’accompagne, sous quelque forme et en quelque endroit
        qu’ils existent, et que la Déclaration sur l’octroi de l’indépen-
        dance aux pays et aux peuples coloniaux, du 14 décembre 1960
        [résolution 1514 (XV) de l’Assemblée générale], a aﬃrmé et solen-
        nellement proclamé la nécessité d’y mettre rapidement et incondi-
        tionnellement ﬁn. »
i) Dans la résolution 1803 de l’Assemblée générale, datée du
   14 décembre 1962, il est fait mention, au deuxième alinéa du préam-
   bule, du mandat conﬁé à la Commission pour la souveraineté perma-
   nente sur les ressources naturelles, qui était chargée de procéder à une
   enquête approfondie concernant la situation du droit de souveraineté
   permanente sur les richesses et les ressources naturelles, élément fon-
   damental du droit des peuples à disposer d’eux-mêmes.
j) La convention de Vienne sur la succession d’Etats en matière de traités
   renvoie, au sixième alinéa de son préambule, aux principes de droit
   international consacrés par la Charte, tels que le principe de l’égalité
   de droits des peuples et de leur droit à disposer d’eux-mêmes.
k) Le troisième alinéa du préambule de la convention internationale sur
   l’élimination et la répression du crime d’apartheid — que l’Assemblée
   générale a ratiﬁée dans sa résolution 3068, du 30 novembre 1973 —
   renvoie à la résolution 1514.
Les instruments susmentionnés, qui ont été adoptés après 1968, conﬁr-
ment tous l’existence du droit à l’autodétermination. Compte tenu du rai-
sonnement exposé au paragraphe 143 de l’avis consultatif, il est permis de
les citer et de se fonder sur eux.


                                                                        228

                séparation des chagos (op. ind. robinson)                     320

2. Les avis des Etats
  72. Les Etats ont exprimé à maintes reprises l’avis que le droit à l’auto-
détermination est une norme du jus cogens :
a) Lors de la conférence de Vienne sur le droit des traités, qui s’est tenue
   en 1968 et 1969, diﬀérents Etats, dont l’Union soviétique et plusieurs
   pays en voie de développement, ont fait cette aﬃrmation. De nom-
   breux pays leur ont emboîté le pas lors de l’adoption de la déclaration
   sur les relations amicales.
b) En 1979, le conseiller juridique du département d’Etat des Etats-Unis
   a formulé des observations fort révélatrices dans un mémoire adressé
   au secrétaire d’Etat intérimaire, Warren Christopher. Dans ce mémoire,
   le conseiller juridique a souligné que l’invasion de l’Afghanistan
   par l’Union soviétique allait à l’encontre de l’article 2, paragraphe 4,
   de la Charte ainsi que du principe de l’autodétermination des peuples.
   Etant donné que ce paragraphe 4 devait être considéré comme une
   norme impérative du droit international, il a ajouté que le traité conclu
   en 1978 entre l’URSS et l’Afghanistan était nul et non avenu, parce
   qu’il allait à l’encontre d’une norme du jus cogens. Antonio Cassese
   qualiﬁe ces propos de façon très habile et très subtile d’élever, bien que
   de manière indirecte et détournée, le droit à l’autodétermination au
   rang de norme du jus cogens 33.

3. Avis de spécialistes et d’organismes internationaux
   73. Même si ce sont principalement les mesures prises par les Etats,
comme les résolutions des Nations Unies et les conventions multilaté-
rales, qui établissent le droit à l’autodétermination à titre de norme du
jus cogens — et il en est ainsi parce que l’article 53 de la convention de
Vienne déﬁnit une norme impérative du droit international général
comme une « norme acceptée et reconnue par la communauté internatio-
nale des Etats dans son ensemble » (les italiques sont de moi) —, il y a
également lieu de s’en remettre aux opinions inﬂuentes de certains orga-
nismes internationaux et d’éminents spécialistes :
a) Bien que les travaux de la Commission du droit international sur les
   normes impératives du droit international général (jus cogens) ne
   soient pas encore terminés, il convient de souligner que le rapporteur
   spécial a qualiﬁé à plusieurs occasions dans ses rapports le droit à
   l’autodétermination comme une norme impérative, par exemple, aux
   paragraphes 92, 97 et 99 de son troisième rapport.
b) A cet égard, le paragraphe 3 du commentaire de la Commission du
   droit international sur l’article 50 de la convention de Vienne portait
   notamment sur la question de savoir si la Commission devrait fournir

  33 Antonio Cassese, Self-Determination of Peoples: A Legal Reappraisal, Cambridge
University Press, 1995, p. 138.

                                                                               229

                  séparation des chagos (op. ind. robinson)                              321

   une liste d’exemples de normes de jus cogens. La Commission s’est
   prononcée contre l’insertion d’exemples de cette nature. Cependant,
   dans ce même paragraphe 3, il est mentionné que certains membres de
   la Commission étaient d’avis que, si des exemples étaient donnés, les
   traités qui violent le principe de l’autodétermination devaient être men-
   tionnés. Dans le même ordre d’idées, au paragraphe 5 du commentaire
   de la Commission du droit international sur l’article 40 du projet d’ar-
   ticles sur la responsabilité de l’Etat pour fait internationalement illicite,
   le droit à l’autodétermination est qualiﬁé de norme impérative « clai-
   rement acceptée et reconnue » 34.
c) Un autre exemple réside dans l’opinion de James Crawford (devenu
   par la suite juge à la Cour internationale de Justice), selon qui la réso-
   lution 1514 a un statut quasi constitutionnel en droit international qui
   est semblable à celui de la Déclaration universelle des droits de l’homme
   et de la Charte elle-même 35. Elever le droit à l’autodétermination au
   même rang que la Déclaration universelle et la Charte équivaut à
   reconnaître à ce droit le plus haut statut qui soit.

                       Article 53 de la convention de Vienne
  74. L’article 53 de la convention de Vienne est ainsi libellé :
                « Traités en conﬂit avec une norme impérative du droit
                          international général (jus cogens)
        Est nul tout traité qui, au moment de sa conclusion, est en conﬂit avec
     une norme impérative du droit international général. Aux ﬁns de la pré-
     sente Convention, une norme impérative du droit international général
     est une norme acceptée et reconnue par la communauté internationale
     des Etats dans son ensemble en tant que norme à laquelle aucune déro-
     gation n’est permise et qui ne peut être modiﬁée que par une nouvelle
     norme du droit international général ayant le même caractère. »
   75. Cet article, qui a suscité une si grande controverse lors de la conférence
de Vienne sur le droit des traités, est relativement simple tant sur le plan de
sa présentation que sur celui de sa signiﬁcation. Quatre remarques s’imposent.
D’abord, le traité qui est en conﬂit avec une norme impérative est nul. Il
s’agissait là d’un développement majeur du droit international fondé sur le
principe traditionnel de la souveraineté des Etats, notamment dans le domaine
du droit des traités, dans lequel le principe « pacta sunt servanda » revêt une
importance primordiale. Finalement, la controverse qui a surgi lors de la
conférence a été résolue par l’insertion de l’article 66 de la convention, qui
accorde à une partie à un diﬀérend concernant l’application d’une norme du
jus cogens à un traité donné le droit de soumettre ce diﬀérend à la Cour

    34 Commentaire sur le projet d’articles sur la responsabilité de l’Etat pour fait interna-

tionalement illicite, Annuaire de la Commission du droit international, 2001, p. 91, par. 5.
    35 James Crawford, The Creation of States in International Law (2e éd.), Oxford Univer-

sity Press, 1979, p. 604.

                                                                                         230

                séparation des chagos (op. ind. robinson)                     322

internationale de Justice. En deuxième lieu, la norme en question doit être
une norme du droit international général et doit manifestement satisfaire aux
exigences nécessaires pour répondre à cette déﬁnition. Comme nous l’avons
vu, ce sont le plus souvent les normes du droit international coutumier qui
sont devenues des normes impératives du droit international général. En
troisième lieu, la norme en question ne doit pas être seulement une norme du
droit international général ; elle doit être une norme acceptée et reconnue par
la communauté internationale des Etats dans son ensemble en tant que norme
à laquelle aucune dérogation n’est permise. Il s’agit là du critère le plus impor-
tant auquel une norme doit satisfaire pour être considérée comme une norme
du jus cogens. Les explications que la Cour a données dans Questions concer-
nant l’obligation de poursuivre ou d’extrader, au paragraphe 99, attestent cette
acceptation et cette reconnaissance dans le cas de l’interdiction de la torture.
Ce qui est exigé, c’est l’acceptation et la reconnaissance par la communauté
internationale des Etats dans son ensemble — précision importante, qui signi-
ﬁe que l’unanimité de tous les Etats n’est pas exigée. En quatrième lieu,
aucune dérogation à une norme impérative du droit international général
n’est permise. Cette conséquence porte sur l’essence même d’une norme du
jus cogens et en constitue la caractéristique distinctive.
   76. Il appert de l’analyse qui précède qu’il existe un lien étroit entre les
obligations erga omnes et les normes de jus cogens. Les deux types de
normes traduisent sans doute des valeurs fondamentales de la commu-
nauté internationale. Toutefois, alors qu’une norme du jus cogens découle
dans tous les cas d’une obligation erga omnes, l’obligation erga omnes ne
traduit pas toujours une norme du jus cogens.
   77. A la lumière de l’analyse de la jurisprudence de la Cour et de
l’article 53 de la convention de Vienne, je conclus que le droit à l’auto-
détermination est une norme du jus cogens et qu’il avait ce caractère au
cours de la période pertinente, pour les motifs qui suivent :
a) il s’agit d’une norme du droit international coutumier qui a acquis le
   caractère de norme impérative du droit international général, laquelle
   est reconnue et acceptée par les Etats dans leur ensemble, même si
   aucune obligation conventionnelle n’est énoncée en ce sens ;
b) il s’agit d’une norme qui traduit des principes reposant sur des fonde-
   ments moraux et humains, et qui vise un objet public et communautaire
   général ;
c) il s’agit d’une norme qui protège l’une des valeurs les plus fondamen-
   tales de la communauté internationale, en l’occurrence l’obligation de
   respecter la valeur et la dignité inhérentes à la personne humaine, qui
   constitue le fondement du droit des peuples de déterminer librement
   leur statut politique suivant les principes énoncés dans la résolu-
   tion 1514. Eﬀectivement, en tant que norme qui est perçue comme une
   norme essentielle pour l’exercice de tous les droits protégés par le Pacte
   international relatif aux droits civils et politiques et le Pacte interna-
   tional relatif aux droits économiques, sociaux et culturels, comment ne
   pourrait-elle pas être une norme du jus cogens ?

                                                                              231

                  séparation des chagos (op. ind. robinson)              323

d) il s’agit d’une norme d’application universelle, puisqu’elle s’applique à
   tous les Etats ;
e) les éléments de preuve exposés plus haut aux paragraphes 71 à 73 éta-
   blissent l’existence de la norme du droit à l’autodétermination non seu-
   lement en tant que règle du droit international coutumier, mais également
   en tant que norme impérative du droit international général ; plus préci-
   sément, les instruments susmentionnés montrent que les Etats acceptent
   et reconnaissent qu’aucune dérogation à la norme n’est permise.
   78. Il convient de formuler quelques observations générales sur la
jurisprudence de la Cour.
   79. Le raisonnement que la Cour a suivi au sujet de la norme du jus
cogens repose en grande partie sur le passage bien connu de l’avis consul-
tatif qu’elle a donné en 1951 dans l’aﬀaire Réserves à la convention pour la
prévention et la répression du crime de génocide (voir le paragraphe 52
ci-dessus), dans lequel l’expression jus cogens n’apparaît pas, ce qui, bien
entendu, n’enlève rien au crédit qu’il convient de donner à ce passage.
   80. Des spécialistes ont fait valoir que, dans l’arrêt Barcelona Traction,
la Cour a corrigé l’arrêt de 1966 dans les aﬀaires du Sud-Ouest africain.
Comme cet arrêt avait établi l’existence d’obligations erga omnes
— concept étroitement lié au jus cogens —, il semblerait y avoir un lien
historique, sinon jurisprudentiel, entre le développement du droit sur la
norme du jus cogens et celui du droit de la décolonisation, au cœur de
l’arrêt de 1966 dans les aﬀaires du Sud-Ouest africain.
   81. Il n’est pas nécessaire de s’aventurer dans les méandres du débat sur
le fondement doctrinal du jus cogens, en se demandant s’il repose sur le
droit naturel ou sur le positivisme consensuel. On ne peut toutefois s’em-
pêcher de constater un contraste entre l’approche résolument axée sur le
droit naturel de l’aﬀaire Réserves de 1951 — comme le montrent les termes
« contraire … à la loi morale » et « les principes de morale les plus élémen-
taires » — et l’approche plus positiviste, fondée sur le consentement et la
preuve, suivie par la Cour dans l’arrêt Questions concernant l’obligation de
poursuivre ou d’extrader. Le contraste demeure frappant, même si la Cour
qualiﬁait, une soixantaine d’années plus tard, les règles du droit humani-
taire international de « principes intransgressibles du droit international
coutumier » dans son avis sur la Licéité de la menace ou de l’emploi d’armes
nucléaires. Douze ans auparavant, une chambre de première instance du
Tribunal pénal international pour l’ex-Yougoslavie avait conclu que « la
plupart des normes du droit international humanitaire, notamment celles
qui prohibent les crimes de guerre, les crimes contre l’humanité et le géno-
cide, sont des normes impératives du droit international ou du jus cogens,
c’est-à-dire qu’elles sont impérieuses et qu’on ne saurait y déroger » 36. La
controverse doctrinale sera peut-être résolue en s’inspirant de la démarche
suivie par le juge Bedjaoui dans l’aﬀaire Licéité de la menace ou de l’emploi
d’armes nucléaires, selon laquelle

  36   Le Procureur c. Kupreškić, IT-95-16-T, par. 520.

                                                                         232

                  séparation des chagos (op. ind. robinson)                             324

        « [à] l’approche résolument positiviste, volontariste du droit interna-
        tional qui prévalait encore au début du siècle … s’est substituée une
        conception objective du droit international, ce dernier se voulant
        plus volontiers le reﬂet d’un état de conscience juridique collective et
        une réponse aux nécessités sociales des Etats organisés en commu-
        nauté » 37.
L’éminent juge semble proposer ici une solution qui permet d’éviter les
pièges du droit naturel et du positivisme, et qui tend vers une approche du
droit international traduisant ce qu’il appelle « une conscience juridique
collective ».
   82. L’examen de la jurisprudence de la Cour fait ressortir, d’abord et
avant tout, la réticence apparente de la Cour à analyser à fond la question
du jus cogens, concluant tantôt, mais de manière détournée et indirecte, à
l’application de cette norme et évitant carrément, à d’autres occasions, de
se prononcer sur le sujet. En conséquence, l’observateur attentif peut
conclure que, même si la Cour a appliqué à plusieurs occasions la norme
du jus cogens dans le cadre de ses travaux, son analyse du concept demeure
hésitante.

           Application de la norme du jus cogens au droit des traités
            dans le contexte de la présente procédure consultative
   83. Eu égard à la conclusion selon laquelle le droit à l’autodétermina-
tion est une norme du jus cogens, il échet maintenant de se demander si le
Royaume-Uni et les Etats-Unis ont signé un traité qui était en conﬂit avec
cette norme. Dans l’aﬃrmative, ce traité serait nul, ainsi que le prévoit
l’article 53 de la convention de Vienne.
   84. Le 30 décembre 1966, le Royaume-Uni et les Etats-Unis ont adopté
un échange de notes constituant un accord en vue de rendre disponible, à
des ﬁns de défense, le Territoire britannique de l’océan Indien (avec
annexes) (« l’accord de 1966 ») 38. L’alinéa 2 a) de cet accord est ainsi
libellé :
          « Lorsque les Etats-Unis auront besoin, pour la première fois,
        d’utiliser une île donnée, les autorités compétentes se consulteront au
        sujet des délais dont les autorités britanniques devront disposer aﬁn
        de prendre les mesures administratives qui se révéleront nécessaires
        pour répondre à ce besoin de défense. »



   37 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.
Recueil 1996 (I), p. 270-271, déclaration de M. le juge Bedjaoui, par. 13.
   38 Echange de notes constituant un accord entre le Gouvernement du Royaume-Uni de

Grande-Bretagne et d’Irlande du Nord et le Gouvernement des Etats-Unis en vue de rendre
disponible, à des ﬁns de défense, le Territoire britannique de l’océan Indien, Nations Unies,
Recueil des traités, 1967, vol. 603, p. 274, no 8737.


                                                                                        233

               séparation des chagos (op. ind. robinson)                 325

  85. Selon un procès-verbal agréé portant la même date, l’entente sui-
vante est intervenue :
       « En ce qui concerne l’alinéa 2 a) de l’accord, les mesures adminis-
    tratives mentionnées sont celles qui sont nécessaires pour modiﬁer les
    activités économiques alors poursuivies dans les îles, ou pour y
    mettre ﬁn, pour réinstaller les habitants et pour faciliter par ailleurs
    la disponibilité des îles à des ﬁns de défense. »
   86. En plus d’obliger le Royaume-Uni à mettre l’île à la disposition des
Etats-Unis à des ﬁns de défense, l’accord de 1966 traite également de la
question accessoire des mesures administratives que le Royaume-Uni
était tenu de prendre pour s’acquitter de cette obligation. Ces mesures
font tout autant partie de l’accord de 1966 que la clause par laquelle le
Royaume-Uni a accepté de mettre l’île à la disposition des Etats-Unis à
des ﬁns de défense. Fait important à souligner, il incombait au Royaume-
Uni de s’occuper de la réinstallation des habitants. Bien que le procès-
verbal agréé parle de réinstallation, ce mot sous-entend nécessairement
qu’il y a d’abord eu déplacement des habitants. Il appert de l’avis consul-
tatif de la Cour que tous les Chagossiens ont été déplacés entre 1967
et 1973.
   87. L’objectif de l’accord de 1966, à savoir celui de mettre les îles à la
disposition des Etats-Unis à des ﬁns de défense, et les obligations contrac-
tées par le Royaume-Uni aux termes du procès-verbal agréé, notamment
en ce qui concerne la réinstallation des Chagossiens qui avaient été dépla-
cés, vont tous à l’encontre du droit à l’autodétermination de la popula-
tion de Maurice, y compris les Chagossiens. Il appert clairement de l’avis
consultatif que ce droit repose essentiellement sur l’obligation de respec-
ter la volonté exprimée librement et de façon authentique par les peuples
coloniaux en ce qui concerne leur statut politique et leur développement
économique, social et culturel. Aucun élément de preuve ne montre que la
population de Maurice, y compris les Chagossiens, a été consultée et que
l’on a cherché à connaître sa volonté exprimée de façon libre et authen-
tique relativement à l’établissement de la base militaire sur les îles de
l’archipel, ainsi que le déplacement et la réinstallation des habitants
des îles. Bien entendu, l’accord de 1966 a été conclu alors que le
Royaume-Uni avait détaché l’archipel des Chagos du territoire de
Maurice quelque treize mois plus tôt, le 8 novembre 1965. Dans son
avis consultatif, la Cour a conclu que cette mesure allait à l’encontre du
droit à l’autodétermination. Cependant, cette conclusion ne signiﬁe pas
que les autres mesures prises au cours du processus de décolonisation par
la puissance administrante n’étaient pas pour autant également en
conﬂit avec la norme du jus cogens que constitue le droit à l’autodétermi-
nation.
   88. En conséquence, l’accord de 1966 est contraire au droit à l’auto-
détermination de la population de Maurice, y compris les Chagossiens, et
est nul suivant l’article 53 de la convention de Vienne, puisque ce droit est
une norme du jus cogens. L’accord de 1966 ne peut produire d’eﬀets juri-

                                                                         234

                 séparation des chagos (op. ind. robinson)                   326

diques. Selon le principe établi dans l’arrêt Or monétaire, la Cour n’exer-
cera pas sa compétence lorsque les intérêts juridiques d’un tiers Etat
constitueraient « l’objet même » de la demande 39. A mon avis, ce principe
n’empêcherait pas la Cour de conclure à la nullité de l’accord de 1966
dans les circonstances de la présente procédure.

       Application de la norme du jus cogens au droit de la responsabilité
        de l’Etat dans le contexte de la présente procédure consultative
    89. Dans son avis consultatif, la Cour a conclu que le détachement de
l’archipel par le Royaume-Uni était un fait illicite. Les conséquences juri-
diques découlant d’un fait illicite qui viole une norme impérative sont trai-
tées aux articles 40 et 41 du projet d’articles de la Commission du droit
international sur la responsabilité de l’Etat pour fait internationalement
illicite (2001). Ces articles, qui sembleraient reﬂéter le droit international
général, ont trait aux conséquences qu’emportent les violations graves
d’obligations internationales. L’article 41 traite des conséquences d’une vio-
lation grave d’une obligation découlant d’une norme impérative du droit
international général. Une « violation … grave » est déﬁnie comme « un
manquement ﬂagrant ou systématique à l’exécution de l’obligation … de la
part de l’Etat responsable ». Il est indéniable que le détachement de l’archi-
pel de Maurice par le Royaume-Uni constitue un manquement ﬂagrant de
la part de celui-ci. Les Etats sont tenus de ne pas « reconnaître comme licite
une situation créée par une violation grave au sens de l’article 40, ni prêter
aide ou assistance au maintien de cette situation ». Il appert clairement du
commentaire relatif au projet d’articles que cette obligation s’applique à
tous les Etats, y compris l’Etat responsable. Dans l’aﬀaire relative
aux Conséquences juridiques de l’édification d’un mur, la Cour a conclu
que tous les Etats avaient une obligation semblable relativement à la
violation du droit à l’autodétermination, lequel établit des obligations
erga omnes.

                             Troisième partie
       la question du « consentement » de Maurice au détachement

   90. Les principales conclusions de la Cour sur cette question ﬁgurent au
paragraphe 172 de l’avis consultatif. D’abord, la Cour souligne que,
lorsque le détachement a été « accepté », Maurice « était, en tant que colo-
nie, sous l’autorité du Royaume-Uni ». La Cour cite ensuite un extrait
d’un rapport du Comité des Vingt-Quatre qui notait que, selon la Consti-
tution de l’île Maurice, les pouvoirs réels étaient exercés par le Royaume-
Uni et par ses représentants, et non par la population de Maurice.
Deuxièmement, selon la Cour, il n’est pas possible de parler d’un accord
international lorsque l’une des « parties » « était sous l’autorité de

  39 Or monétaire pris à Rome en 1943 (Italie c. France, Royaume-Uni et Etats-Unis
d’Amérique), question préliminaire, arrêt, C.I.J. Recueil 1954, p. 19.

                                                                              235

                 séparation des chagos (op. ind. robinson)                        327

[l’autre] ». Troisièmement, ayant examiné les circonstances dans lesquelles
le conseil des ministres avait accepté en principe le détachement de
l’archipel des Chagos, la Cour a considéré que ce détachement n’était pas
fondé « sur l’expression libre et authentique de la volonté du peuple
concerné ».
   91. A mon avis, les circonstances dans lesquelles Maurice aurait
« consenti » au détachement peuvent être considérées comme faisant par-
tie d’un seul et même processus qui a débuté par les rencontres tenues
entre le premier ministre de Maurice (ci-après dénommé le « premier ») et
le premier ministre du Royaume-Uni le 23 septembre 1965, et qui a pris
ﬁn par la conﬁrmation, par le conseil des ministres, de l’« accord » au
détachement le 5 novembre 1965. L’avis consultatif ne comporte pas suf-
ﬁsamment de précisions sur les circonstances particulières démontrant
que le détachement n’était pas fondé sur la volonté librement exprimée et
authentique de la population de Maurice, y compris des Chagossiens. Ces
circonstances particulières sont exposées ci-après.
   92. Dans son avis consultatif, la Cour mentionne la rencontre du
23 septembre 1965 entre le premier de Maurice et le premier ministre bri-
tannique, et la note suivante que le secrétaire privé du second lui a fait
parvenir avant la rencontre :
         « Sir Seewoosagur Ramgoolam viendra vous rencontrer à 10 heures
       demain matin. L’objectif, c’est de lui faire peur tout en lui donnant
       de l’espoir : l’espoir qu’il pourrait obtenir l’indépendance ; la crainte
       qu’il ne puisse l’obtenir s’il ne se montre pas raisonnable en ce qui
       concerne le détachement de l’archipel des Chagos… La phrase clef
       dans le mémoire est la dernière, à la page 3. » 40
Selon cette phrase clef, « [l]e Premier Ministre pourrait dès lors faire réfé-
rence de manière indirecte au fait que le gouvernement de Sa Majesté
possède, sur le plan juridique, le droit de détacher les Chagos par décret
en conseil, sans le consentement de Maurice, mais que cela constituera[it]
une décision grave. » (Les italiques sont dans l’original.)
   93. Lors de la rencontre tenue le 23 septembre 1965 à 10 heures, le pre-
mier ministre britannique a fait clairement savoir à sir Seewoosagur qu’il
pouvait rentrer à Maurice « avec ou sans l’indépendance » et que « [l]a
meilleure solution pou[v]ait être l’indépendance et le détachement par un
accord » 41. Sir Seewoosagur se trouvait dès lors coincé entre le marteau et
l’enclume. Il a « consenti » au détachement aﬁn d’obtenir l’indépendance.
Les arguments que le Royaume-Uni a invoqués pour soutenir que Mau-
rice avait relaté de façon erronée ce qui s’était eﬀectivement passé à la
  40   Colonial Oﬃce du Royaume-Uni, Note pour la réunion du premier ministre avec
sir Seewoosagur Ramgoolam, premier de Maurice, PREM 13/3320 (22 septembre 1965),
p. 1.
    41 Ministère des aﬀaires étrangères du Royaume-Uni, compte rendu de la conversation

échangée entre le premier ministre et le premier de Maurice, sir Seewoosagur Ramgoolam,
au 10, Downing Street, à 10 heures, le jeudi 23 septembre 1965, FO 371/184528
(23 septembre 1965), p. 3.

                                                                                  236

                  séparation des chagos (op. ind. robinson)                              328

rencontre ne sont pas convaincants, pas plus que les eﬀorts visant à atté-
nuer l’importance de la rencontre par l’observation selon laquelle « Mau-
rice mettait l’accent sur une brève note interne rédigée pour le premier
ministre avant la rencontre, ainsi que sur une petite partie du compte
rendu de celle-ci préparée par le Royaume-Uni ». Le 23 septembre 1965
est une journée sombre dans l’histoire de la diplomatie britannique ; ce
jour-là, les relations coloniales britanniques ont atteint leur point le plus
bas. L’intention d’intimider et d’eﬀrayer le premier de Maurice et de faire
pression sur lui était claire et nette. Pour comprendre en quoi consistent
la subjugation, la domination et l’exploitation étrangères dont il est fait
mention au paragraphe 1 de la résolution 1514, il suﬃt d’examiner la
façon dont le Royaume-Uni a traité le premier. L’intention était de
contraindre par la peur le premier à ﬂéchir. Il est tout à fait déraisonnable
de tenter d’expliquer la conduite du Royaume-Uni en soutenant que
celui-ci participait à des négociations et avait tout simplement recours à
des stratégies de négociation ordinaires. Après tout, il s’agissait d’une
relation entre le premier d’une colonie et sa puissance administrante. Des
années plus tard, sir Seewoosagur aurait déclaré au Parlement mauricien,
au sujet du prétendu consentement au détachement de l’archipel des Cha-
gos : « nous n’avions pas le choix » 42. Sir Seewoosagur aurait également
formulé les propos suivants lorsqu’il s’est adressé à une organisation
médiatique, le Christian Science Monitor : « J’avais une corde autour du
cou. Je ne pouvais pas refuser. Je devais accepter sinon le nœud se serait
serré. » 43 Il n’est donc pas surprenant que, en 1982, le Select Committee
de l’Assemblée législative de Maurice sur le détachement de l’archipel ait
conclu que l’attitude du Royaume-Uni lors de cette rencontre « équivalait
à du chantage pur et simple » 44.
   94. Le premier de Maurice a été nommé par le gouverneur en vertu
d’une disposition de la Constitution 45 qui lui enjoignait de nommer à ce
titre la personne de l’Assemblée législative qui lui semblait commander le
soutien de la majorité des membres de cette assemblée. La population de
Maurice a obtenu le droit de vote au suﬀrage universel des adultes en
1957. L’assemblée se composait de 40 membres élus et de 15 membres
nommés. La nomination du premier ainsi que les décisions qu’il a prises
pouvaient peut-être être perçues comme des mesures traduisant la volonté
de la population de Maurice, dans la mesure où il était lui-même libre et
indépendant au moment de prendre des décisions touchant la population.
Cependant, les circonstances dans lesquelles le premier a donné son
consentement au détachement de l’archipel des Chagos au cours de sa
rencontre avec le premier ministre britannique allaient totalement à l’en-
   42  Assemblée législative de Maurice, Discours du trône — Réponse : déclaration du
premier ministre de Maurice [traduction], 11 avril 1979, p. 456.
   43 Voir la mention de cette déclaration devant l’Assemblée législative de Maurice,

Réponse à la question no B/1141[traduction] (25 novembre 1980), p. 4223.
   44 Assemblée législative de Maurice, rapport du Select Committee sur le détachement

de l’archipel des Chagos, no 2 de 1983 [traduction] (juin 1983), par. 52 E.
   45 Décret-loi de 1964 relatif à la Constitution de Maurice, 26 février 1964, article 60 1).



                                                                                         237

                 séparation des chagos (op. ind. robinson)                          329

contre de l’éthique et de la libre expression de sa propre volonté. L’atmo-
sphère générale qui régnait était caractérisée par l’intimidation et la
coercition. En conséquence, le « consentement » au détachement que le
premier a donné dans ces circonstances ne pouvait être compatible avec
les exigences de la norme coutumière et impérative du droit à l’auto-
détermination. Comme nous l’avons vu, cette norme exigeait l’expression
libre et authentique de la volonté de la population au sujet de son avenir
politique. Cette subversion de la volonté personnelle de sir Seewoosagur
signiﬁe que sa décision ne pouvait traduire la volonté collective de la
population de Maurice, y compris les Chagossiens.
   95. Le Royaume-Uni a soutenu que le conseil des ministres de Maurice
avait consenti au détachement le 23 septembre et le 5 novembre 1965.
Cependant, en raison de la façon dont il était constitué, le conseil des
ministres qui a donné son consentement ne pouvait être considéré comme
un organisme exprimant de façon libre et authentique la volonté de la
population. Il n’était tout simplement pas suﬃsamment indépendant du
gouverneur pour pouvoir traduire, dans ses décisions, la volonté de la
population de Maurice, y compris les Chagossiens. Le conseil se compo-
sait de 10 à 13 membres, ainsi que du secrétaire principal et du premier.
Les membres du conseil étaient nommés par le gouverneur, après consul-
tation du premier. Il s’agissait de personnes qui étaient des membres élus
ou nommés de l’Assemblée législative, laquelle se composait de
40 membres élus et d’un nombre maximal de 15 membres nommés par le
gouverneur 46. Les membres nommés de l’Assemblée législative siégeaient
à la convenance du gouverneur 47. Le gouverneur présidait les réunions du
conseil et décidait si une réunion pouvait avoir lieu. Le gouverneur tran-
chait à son gré les questions concernant l’adhésion des membres nommés
du conseil 48. Qui plus est, même si le gouverneur avait l’obligation, aux
termes de la Constitution, de consulter le conseil des ministres sur les
questions de politique, il n’était pas tenu de le faire dans les cas où il esti-
mait que « le service de Sa Majesté subirait un préjudice important si le
conseil était consulté à ce sujet » 49. La principale caractéristique de ce
conseil, c’est que chacun des membres (même ceux qui étaient élus) devait
en déﬁnitive sa nomination au gouverneur. Il ne pouvait y avoir de conseil
sans le gouverneur. Il est tout à fait possible que le gouverneur, agissant
au mépris de la gouvernance démocratique, ait constitué le conseil en
nommant lui-même 13 personnes qui auraient siégé à sa convenance. La
Cour a souligné le fait que les représentants de Maurice ne pouvaient
exercer des pouvoirs réels lorsqu’elle a fait mention du rapport du Comité
des Vingt-Quatre, selon lequel l’autorité était entièrement concentrée


   46 Décret-loi relatif à la Constitution de Maurice, art. 27 1). L’Assemblée comprenait
également le président et le secrétaire principal, désignés ex officio.
   47 Ibid., art. 32 1).
   48 Ibid., art. 34 1).
   49 Ibid., art. 2. 59 2).



                                                                                    238

                  séparation des chagos (op. ind. robinson)              330

entre les mains du Royaume-Uni et de ses représentants, et non ceux de
Maurice.
   96. Même si les membres du conseil des ministres étaient nommés
après consultation du premier, le gouverneur n’était nullement tenu de
donner suite aux recommandations de celui-ci. Dans ces conditions, une
décision selon laquelle le conseil en question aurait « consenti » au déta-
chement ne pourrait être considérée comme une décision traduisant l’ex-
pression libre et authentique de la volonté de la population. En raison de
sa structure, le conseil était davantage enclin à traduire la volonté du gou-
verneur que celle de la population. L’allégeance du gouverneur n’était pas
envers la population de Maurice, y compris les Chagossiens, mais plutôt
envers Sa Majesté. C’est la raison pour laquelle le décret-loi relatif à la
Constitution de Maurice prévoyait que le gouverneur n’était pas tenu de
consulter le conseil dans les cas où il estimait que cette consultation por-
terait préjudice au service de Sa Majesté. Dans ces conditions, le « consen-
tement » du conseil des ministres au détachement ne signiﬁe rien, parce
qu’il n’était pas représentatif de la volonté de la population de Maurice, y
compris des Chagossiens.
   97. C’est sans doute la présence d’éléments non démocratiques sem-
blables à ceux qui viennent d’être relatés relativement à la gouvernance
coloniale qui a incité l’Assemblée générale à souligner que la volonté de la
population devait être déterminée « par voie de plébiscite ou par d’autres
moyens démocratiques reconnus, de préférence sous l’égide des
Nations Unies » 50. Le principe IX de la résolution 1514 (XV) du
15 décembre 1960 rappelle que l’intégration « doit résulter du désir libre-
ment exprimé des populations du territoire, pleinement conscientes du
changement de leur statut, la consultation se faisant selon des méthodes
démocratiques et largement diﬀusées, impartialement appliquées et fon-
dées sur le suﬀrage universel des adultes ».
   98. Le Royaume-Uni a également soutenu que le « consentement » de
Maurice au détachement avait été donné lors de l’élection générale de
1967. Il a fait valoir que le parti politique qui avait appuyé le détachement
avait obtenu la majorité des voix lors de cette élection, ce qui signiﬁait
qu’il n’y avait pas eu de réaction publique négative à ce détachement. Or,
dans les faits, lors de l’élection de 1967, le détachement était un fait
accompli, en ce sens qu’il avait déjà été eﬀectué et que le Royaume-Uni
avait déjà conclu avec les Etats-Unis d’Amérique un accord concernant
l’utilisation de l’archipel à des ﬁns de défense pour une période de cin-
quante ans. L’option de conserver l’archipel comme partie du territoire de
Maurice lors de l’indépendance n’a pas été proposée à la population à
l’occasion de ce scrutin. En conséquence, on ne peut considérer que cette
élection traduit la volonté de la population, y compris des Chagossiens,
au sujet du détachement.
   99. L’histoire des Chagossiens relatée en l’espèce se déroule en trois
temps : le détachement de l’archipel en 1965, l’accord permettant aux
  50   Assemblée générale des Nations Unies, résolution 637 A (VII).

                                                                         239

               séparation des chagos (op. ind. robinson)                 331

Etats-Unis d’installer une base militaire sur les îles et le déplacement des
Chagossiens hors des îles. Qu’elle soit examinée dans ses diﬀérents élé-
ments ou dans son ensemble, l’histoire des Chagossiens en est une de sub-
jugation, de domination et d’exploitation étrangères, à savoir des
comportements réprouvés par la résolution 1514 et qui violent à tous
égards le droit à l’autodétermination et à l’indépendance reconnu par le
jus cogens à la population de Maurice, y compris aux Chagossiens.
   100. L’analyse exposée dans la présente opinion conﬁrme la conclusion
de la Cour selon laquelle le détachement n’était pas fondé sur l’expression
libre et authentique de la volonté du peuple concerné.

                            Quatrième partie
                         le sort des Chagossiens

   101. La Cour consacre une section de son avis consultatif à ce qu’elle
appelle « la situation des Chagossiens ». Compte tenu des conditions dans
lesquelles ces personnes se trouvent aujourd’hui, environ cinq décennies
et demie après le détachement de l’archipel, il conviendrait davantage de
parler du « sort des Chagossiens ».
   102. Les Chagossiens sont un peuple qui a été arraché à son territoire
natal et déplacé ailleurs contre sa volonté ; leur sort n’est pas sans rappe-
ler celui qu’ont connu, quatre siècles plus tôt, des millions d’Africains qui
ont été déracinés, emmenés de force dans d’autres pays et contraints de
travailler comme esclaves sur des plantations. La plupart des Chagossiens
ont été déplacés de force. D’autres qui étaient sortis de l’archipel pour
diﬀérentes raisons ont été empêchés d’y retourner. M. Louis Olivier Ban-
coult est né à Peros Banhos en 1964. Sa famille et lui-même s’étaient ren-
dus à Maurice pour obtenir des soins médicaux. Ils ont été empêchés de
retourner chez eux. M. Bancoult aurait quitté l’archipel alors qu’il était
âgé d’environ un an. Il est le fondateur et le président du Groupe des
réfugiés de Chagos, et a participé en qualité de représentant, que ce soit
de manière directe ou indirecte, à tous les litiges qui ont eu lieu depuis
l’expulsion des Chagossiens de l’archipel. Il a contesté la conduite du
Gouvernement du Royaume-Uni devant les tribunaux britanniques à plu-
sieurs occasions au cours des vingt dernières années ; le dernier litige est
l’aﬀaire Bancoult no 5, dans laquelle la Cour divisionnaire du Royaume-
Uni a rendu une décision le 8 février 2019. M. Bancoult, qui mérite une
prestigieuse récompense internationale pour le courage et la ténacité dont
il a fait preuve au nom de son peuple, n’a eu gain de cause dans aucun des
litiges en question. A ce jour, comme la Cour l’a souligné dans son avis
consultatif, il n’a jamais pu retourner chez lui, à l’instar des autres Cha-
gossiens, en raison des lois du Royaume-Uni et des décisions rendues par
ses tribunaux.
   103. Quelques Chagossiens ont participé à la procédure consultative
au Grand Hall de justice. Mme Marie Liseby Elysé était l’une de ces per-
sonnes. Elle a préparé une déclaration destinée à être présentée à la Cour.
Etant donné qu’elle n’aurait pu s’adresser à la Cour qu’en créole et qu’elle

                                                                         240

               séparation des chagos (op. ind. robinson)                   332

est incapable de lire une déclaration écrite, sa déclaration a été présentée
sous forme d’enregistrement vidéo. Une version française et anglaise de sa
déclaration a été présentée à la Cour. Mme Elysé donne un visage humain
à cette saga déchirante que constitue l’administration de l’archipel par le
Royaume-Uni et à laquelle il faut maintenant mettre un terme, ainsi
qu’en a décidé la Cour.
   104. Voici la transcription de la déclaration de Mme Elysé, datée du
14 août 2018 :
       « Mon nom est Liseby Elysé. Je suis née le 24 juillet 1953 à Peros
    Banhos. Mon père est né à Six Iles. Ma maman est née à Peros Ban-
    hos. Mes grands-parents aussi sont nés là-bas. Je fais partie de la
    délégation de Maurice. Je voudrais dire combien j’ai souﬀert depuis
    que je suis déracinée de mon île paradis. Je suis contente que la Cour
    internationale nous écoute aujourd’hui. Et je suis sûre que je retour-
    nerai sur l’île où je suis née.
       Aux Chagos, chaque personne avait une occupation, sa famille et
    sa culture. On ne mangeait que des aliments frais.
       Les bateaux qui venaient de Maurice transportaient nos marchan-
    dises. On recevait nos vivres. On recevait tout ce dont on avait
    besoin. On ne manquait de rien. Aux Chagos, on vivait bien.
       Mais, un jour, l’administrateur nous a annoncé que nous devions
    quitter notre île, quitter nos maisons et partir. Tout le monde était
    attristé. Nous étions en colère qu’on nous ait dit qu’il fallait partir.
    Mais on n’avait pas le choix. On ne nous a rien dit. Jusqu’à
    aujourd’hui, on ne nous a pas dit pourquoi il fallait partir.
       Peu après, le bateau qui nous apportait de la nourriture a cessé de
    venir. Il n’y avait rien à manger. Pas de médicaments. Rien. Nous
    avons beaucoup souﬀert. Peu après, le navire Nordvaer est arrivé.
    L’administrateur nous a dit qu’il nous fallait y embarquer, laisser
    nos bagages, laisser tout ce qu’on avait, prendre seulement nos vête-
    ments et partir. Et pour cela tout le monde était très en colère. Quand
    on a fait cela, on l’a fait dans le noir. On nous a embarqués dans le
    noir pour qu’on ne puisse pas voir notre île. On nous a embarqués
    dans la cale du bateau où les conditions étaient mauvaises. On était
    comme des animaux, des esclaves dans ce bateau. On mourait de
    chagrin dans ce bateau.
       Et moi, à cette époque, j’étais enceinte de quatre mois. Le bateau a
    mis quatre jours pour arriver à Maurice. Mais quand on est arrivé,
    mon enfant est mort à sa naissance. Je me demande pourquoi mon
    enfant est mort. J’ai été traumatisée dans ce bateau-là. J’ai eu beau-
    coup d’angoisse, j’étais bouleversée. C’est à cause de cela que mon
    enfant est mort. Moi, je dis : il ne faut pas perdre l’espoir. Il nous faut
    garder l’espoir qu’un jour nous retournerons à notre terre natale. Mon
    cœur souﬀre et mon cœur est toujours attaché à mon île où je suis née.
       Personne n’aimerait être enlevé de son île où il est né, être déraciné
    comme un animal.

                                                                           241

               séparation des chagos (op. ind. robinson)                  333

       Cela fait mal au cœur. Et je maintiens que la justice doit être faite
    et je dois retourner dans mon île où je suis née.
       Vous ne croyez pas que cela fait mal au cœur quand une personne
    est déracinée de son île, comme un animal et sans savoir où on vous
    emmène ?
       Et je suis encore très triste aujourd’hui, je ne sais même pas com-
    ment je suis sortie des Chagos. On nous a fait sortir par la force. Je
    suis très chagrinée et je verse des larmes tous les jours. Je dois retour-
    ner dans mon île. Je dis que je dois retourner dans l’île où je suis née.
    Et je dois mourir là-bas. Là où mes grands-parents ont été enterrés,
    sur l’île où nous sommes nés. »
       [Traduction française fournie par la République de Maurice.]
       Anirood Pursunon
       Sous-secrétaire permanent
       Bureau du premier ministre
       17 août 2018
   105. Dans sa déclaration, Mme Elysé dépeint une vie simple, heureuse
et presque idyllique sur l’archipel. C’était son « paradis perdu » que
M. Bancoult a quitté alors qu’il avait à peine un an et qu’il a tenté de
« retrouver » au cours des vingt dernières années de sa vie.
   106. Mme Elysé soutient que les conditions étaient « mauvaises » dans
la cale du bateau qui a transporté les Chagossiens hors de l’archipel, et
qu’ils étaient comme des animaux et des esclaves sur ce bateau. L’ironie
de ces propos ne peut échapper à la communauté internationale, puisque,
environ deux siècles plus tôt, les ancêtres de Mme Elysé avaient été emme-
nés à l’île et contraints de travailler comme esclaves sur des plantations de
cocotiers. Ils ont été libérés au cours des années 1830, mais elle a à nou-
veau vécu l’esclavage dans la cale du bateau.
   107. Le droit de rentrer dans son pays est un droit fondamental de
l’homme qui est protégé par l’article 12 du Pacte international relatif aux
droits civils et politiques. C’est la dignité humaine des Chagossiens qui a
été violée. Cette dignité humaine est évoquée dans l’avis consultatif donné
dans l’aﬀaire Réserves à la convention sur le génocide, notamment lorsqu’il
est fait mention d’une conduite « contraire … à la loi morale » et de l’im-
portance de consacrer « les principes de morale les plus élémentaires ».
Dans le passage bien connu d’où ces mots sont tirés, la Cour déﬁnit l’es-
sence même d’une norme du jus cogens et d’une obligation erga omnes : il
s’agit de principes qui protègent les valeurs fondamentales de la commu-
nauté internationale.
   108. Dans l’aﬀaire Secretary of State for the Foreign and Commonwealth
Affairs c. The Queen (sur présentation d’une demande de Bancoult), 2007
EWCA Civ. 498, le juge Sedley, de la cour d’appel, a décrit de façon
convaincante le droit d’une personne de retourner sur sa terre natale :
       « En réalité, les deux décrets ont pour eﬀet de nier l’une des libertés
    les plus fondamentales de l’être humain, soit la liberté de retourner

                                                                          242

               séparation des chagos (op. ind. robinson)                334

    sur sa terre natale, indépendamment de la pauvreté et des conditions
    de vie diﬃciles qui y règnent, et indépendamment des droits de pro-
    priété acquis par d’autres personnes, et ce, pour des raisons non liées
    au bien-être des personnes touchées. »
   Ce jugement de la cour d’appel, qui était favorable à la position de
M. Bancoult, a été inﬁrmé par la Chambre des lords.
   109. L’histoire des Chagossiens est une tragédie humaine qui n’a pas sa
raison d’être au XXIe siècle. C’est une histoire qui semble aller à contre-
courant du plus grand progrès accompli en droit international depuis
1945, soit le développement, dans la foulée des atrocités de la Seconde
Guerre mondiale, d’un ensemble de règles de droit fondées sur le respect
de la dignité et de la valeur inhérentes à la personne humaine. Le
Royaume-Uni lui-même a joué un rôle important dans ce développement,
et il faut maintenant veiller à ce que les Chagossiens puissent eux aussi en
récolter les fruits.
   110. La Cour a pris bonne note des excuses présentées par le
Royaume-Uni en ce qui concerne le traitement des Chagossiens.
   111. L’Assemblée générale a expliqué qu’elle souhaitait être conseillée
par la Cour sur la question de la réinstallation des Chagossiens. Souli-
gnant que cette question concerne des droits fondamentaux de l’individu,
la Cour l’a renvoyée à l’Assemblée générale en précisant qu’elle devrait
être prise en compte au cours du parachèvement de la décolonisation de
Maurice.

                                            (Signé) Patrick L. Robinson.




                                                                        243

